



Execution Counterpart



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





AGREEMENT OF LEASE




between


SLG Graybar Sublease LLC




Landlord




and




Fusion Telecommunications International, Inc.




Tenant




Dated as of November 1, 2005






Room 1718-1722
420 Lexington Avenue
New York, New York









--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------





TABLE OF CONTENTS




TABLE OF CONTENTS
I 
ARTICLE 1
DEMISE; PREMISES AND PURPOSE
1
ARTICLE 2
TERM
2
ARTICLE 3
RENT AND ADDITIONAL RENT
2
ARTICLE 4
ASSIGNMENT/SUBLETTING
3
ARTICLE 5
DEFAULT
10
ARTICLE 6
RELETTING, ETC.
11
ARTICLE 7
LANDLORD MAY CURE DEFAULTS
12
ARTICLE 8
ALTERATIONS
12
ARTICLE 9
LIENS
16
ARTICLE 10
REPAIRS
17
ARTICLE 11
FIRE OR OTHER CASUALTY
17
ARTICLE 12
END OF TERM
18
ARTICLE 13
SUBORDINATION AND ESTOPPEL, ETC.
19
ARTICLE 14
CONDEMNATION
21
ARTICLE 15
REQUIREMENTS OF LAW
21
ARTICLE 16
CERTIFICATE OF OCCUPANCY
22
ARTICLE 17
POSSESSION
22
ARTICLE 18
QUIET ENJOYMENT
23
ARTICLE 19
RIGHT OF ENTRY
23
ARTICLE 20
INDEMNITY
24
ARTICLE 21
LANDLORD'S LIABILITY, ETC.
24
ARTICLE 22
CONDITION OF PREMISES
25
ARTICLE 23
CLEANING
25
ARTICLE 24
JURY WAIVER
26
ARTICLE 25
NO WAIVER, ETC.
26
ARTICLE 26
OCCUPANCY AND USE BY TENANT
27

 
 
i

--------------------------------------------------------------------------------


 
ARTICLE 27
NOTICES
28
ARTICLE 28
WATER
28
ARTICLE 29
SPRINKLER SYSTEM
29
ARTICLE 30
HEAT, ELEVATOR, ETC.
29
ARTICLE 31
SECURITY DEPOSIT
29
ARTICLE 32
TAX ESCALATION
31
ARTICLE 33
RENT CONTROL
34
ARTICLE 34
SUPPLIES
35
ARTICLE 35
AIR CONDITIONING
35
ARTICLE 36
SHORING
37
ARTICLE 37
EFFECT OF CONVEYANCE, ETC.
37
ARTICLE 38
RIGHTS OF SUCCESSORS AND ASSIGNS
38
ARTICLE 39
CAPTIONS
38
ARTICLE 40
BROKERS
38
ARTICLE 41
ELECTRICITY
39
ARTICLE 42
LEASE SUBMISSION
44
ARTICLE 43
INSURANCE
44
ARTICLE 44
SIGNAGE
47
ARTICLE 45
RIGHT TO RELOCATE
47
ARTICLE 46
FUTURE CONDOMINIUM CONVERSION
48
ARTICLE 47
MISCELLANEOUS
49
ARTICLE 48
COMPLIANCE WITH LAW
49
ARTICLE 49
LANDLORD’S CONTRIBUTION
50
RULES AND REGULATIONS
54 

 
 
ii

--------------------------------------------------------------------------------



 
INDEX OF DEFINED TERMS
 


TERM
PAGE
Additional Rent
2
Alterations
14
Base Tax Year
32
Brokers
38
Building
1
Building Cleaning Contractor
25
Building Project
32
Commencement Date
2
Comparative Year
32
Cooling Season
36
Declaration
49
Delivery Personnel
1
ERIF
39
excess electricity
40
Existing HVAC Equipment
36
Expiration Date
2
Fixed Annual Rent
2
HVAC System
36
Landlord
1
Landlord’s Electrical Consultant
40
Landlord’s Relocation Work
48
Landlord’s Restoration Work
17
Landlord's Contribution
50
Lease
1
Leaseback Area
4
Ordinary Business Hours
39
Ordinary Equipment
39
Premises
1
Qualified Renovations
50
Real Estate Taxes
32
Recapture Date
4
Relocation Effective Date
47
Relocation Notice
47
Relocation Space
47
Rent
2
Requisition
50
Retainage
51
Security
29
Supplemental Systems
36
Tenant
1
Tenant Cleaning Services
25
Tenant’s Initial Alteration Work
50

 
 
iii

--------------------------------------------------------------------------------


 
Tenant’s Recapture Offer
4
Tenant’s Share
32
Term
2
Work Cost
50

 

iv

--------------------------------------------------------------------------------






LEASE (this “Lease”) made as of the 1st day of November 2005 between SLG Graybar
Sublease LLC having an office c/o SL Green Realty Corp., at 420 Lexington
Avenue, New York, New York, 10170, hereinafter referred to as "Landlord", and
Fusion Telecommunications International, Inc., a Delaware corporation having an
office at 420 Lexington Avenue, New York, NY, 10170, hereinafter referred to as
"Tenant".




WITNESSETH


Landlord and Tenant, in consideration of the mutual agreements herein contained
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, hereby covenant and agree as follows:




ARTICLE 1
 
DEMISE; PREMISES AND PURPOSE


1.01 Landlord hereby leases and demises to Tenant, and Tenant hereby hires and
takes from Landlord, those certain Premises located on and comprising a rentable
portion of the seventeenth (17th) floor designated as Room 1718-22,
approximately as indicated by hatch marks on the plan annexed hereto and made a
part hereof as “Exhibit A” (the “Premises”) in the building known as and located
at 420 Lexington Avenue, New York, New York (the “Building”) subject to the
provisions of this Lease.


1.02 The Premises shall be used and occupied for executive and general office
use consistent with that found in Class “A” high-rise office buildings located
in midtown Manhattan only and for no other purpose.


1.03 Neither the Premises, nor the halls, corridors, stairways, elevators or any
other portion of the Building shall be used by the Tenant or the Tenant's
servants, employees, licensees, invitees or visitors in connection with the
aforesaid permitted use or otherwise so as to cause any congestion of the public
portions of the Building or the entranceways, sidewalks or roadways adjoining
the Building whether by trucking or by the congregating or loitering thereon of
the Tenant and/or the servants, employees, licensees, invitees or visitors of
the Tenant.


1.04 Tenant shall not permit messengers, delivery personnel or other individuals
providing such services to Tenant (“Delivery Personnel”) to: (i) assemble,
congregate or to form a line outside of the Premises or the Building or
otherwise impede the flow of pedestrian traffic outside of the Premises or
Building or (ii) park or otherwise leave bicycles, wagons or other delivery
carts outside of the Premises or the Building except in locations outside of the
Building designated by Landlord from time-to-time. Tenant shall require all
Delivery Personnel to comply with rules promulgated by Landlord from
time-to-time regarding the use of outside messenger services.



1

--------------------------------------------------------------------------------





ARTICLE 2
 
TERM


2.01 The Premises are leased for a term of ten (10) years (the "Term") which
shall commence on November 1, 2005 (the “Commencement Date”) and shall end on
October 31, 2015 (the “Expiration Date”) or on such earlier date upon which the
Term shall expire, be canceled or terminated pursuant to any of the conditions
or covenants of this Lease or pursuant to law.




ARTICLE 3
 
RENT AND ADDITIONAL RENT


3.01 Tenant shall pay fixed annual rent without electricity (the “Fixed Annual
Rent”) at the rates provided for in the schedule annexed hereto and made a part
hereof as “Exhibit B” in equal monthly installments in advance on the first
(1st) day of each calendar month during the Term, except that the first (1st)
monthly installment of Fixed Annual Rent shall be paid by Tenant upon its
execution of this Lease. All sums other than Fixed Annual Rent payable hereunder
shall be deemed to be "Additional Rent" and shall be payable on demand, unless
other payment dates are hereinafter provided. Tenant shall pay all Fixed Annual
Rent and Additional Rent due hereunder at the office of Landlord or such other
place as Landlord may designate, payable in United States legal tender, by cash,
or by good and sufficient check drawn on a New York City bank which is a member
of the New York Clearing House or a successor thereto, and without any set off
or deduction whatsoever. The term "Rent" as used in this Lease shall mean Fixed
Annual Rent and Additional Rent. Landlord may apply payments made by Tenant
towards the payment of any item of Fixed Annual Rent and/or Additional Rent
payable hereunder notwithstanding any designation by Tenant as to the items
against which any such payment should be credited.


3.02 Subject to the provisions hereof, if and so long as Tenant is not in
material default under this Lease after notice and the expiration of any
applicable cure period, the first (1st) three (3) monthly installments of Fixed
Annual Rent (without electricity) accruing under the Lease shall each be abated
by the amount of $35,699.21 (for an aggregate abatement in the sum of
$107,097.63). Anything contained hereinabove to the contrary notwithstanding, if
Tenant at any time during the term of the Lease, breaches any material covenant,
condition or provision of the Lease and fails to cure such breach within any
applicable grace period, and provided that the Lease is terminated by Landlord
because of such material default, then, in addition to all other damages and
remedies herein provided and to which Landlord may be otherwise entitled,
Landlord shall also be entitled to the repayment in full of all Rent which has
theretofore been abated under the provisions of this Lease, which repayment
Tenant shall make upon demand therefore, provided, however, that for purposes of
this subsection, said payment shall equal the product obtained by multiplying
said credit by a fraction, the numerator of which is the number of months, and
portions thereof, remaining in the term of this Lease after such breach, and the
denominator of which is one hundred twenty (120).



2

--------------------------------------------------------------------------------







ARTICLE 4
 
ASSIGNMENT/SUBLETTING


4.01 Neither Tenant nor Tenant's legal representatives or successors in interest
by operation of law or otherwise, shall assign, mortgage or otherwise encumber
this Lease, or sublet or permit all or part of the Premises to be used by
others, without the prior written consent of Landlord in each instance, which
consent shall not be unreasonably withheld, denied or delayed in accordance with
Section 4.07 herein. Subject to the provisions of Section 4.09 hereof, the
transfer of a majority of the issued and outstanding capital stock of any
corporate tenant or sublessee of this Lease or a majority of the total interest
in any partnership tenant or sublessee or company, however accomplished, and
whether in a single transaction or in a series of related or unrelated
transactions, the conversion of a tenant or sublessee entity to either a limited
liability company or a limited liability partnership or the merger or
consolidation of a corporate tenant or sublessee, shall be deemed an assignment
of this Lease or of such sublease. The transfer of issued and outstanding
capital stock, for purposes of this Article, shall not include the public sale
of such stock (i) by persons who are not those deemed "insiders" within the
meaning of the Securities Exchange Act of 1934 as amended, and which sale is
(ii) effected through the "over-the-counter market" or through any legitimate
stock exchange recognized in the United States. If this Lease is assigned, or if
the Premises or any part thereof is underlet or occupied by anybody other than
Tenant, Landlord may, after default by Tenant, collect rent from the assignee,
undertenant or occupant, and apply the net amount collected to the rent herein
reserved, but no assignment, underletting, occupancy or collection shall be
deemed a waiver of the provisions hereof, the acceptance of the assignee,
undertenant or occupant as tenant, or a release of Tenant from the further
performance by Tenant of covenants on the part of Tenant herein contained. The
consent by Landlord to an assignment or underletting shall not in any way be
construed to relieve Tenant from obtaining the express consent in writing of
Landlord to any further assignment or underletting, as provided herein. In no
event shall any permitted sublessee assign or encumber its sublease or further
sublet all or any portion of its sublet space, or otherwise suffer or permit the
sublet space or any part thereof to be used or occupied by others, without
Landlord's prior written consent in each instance, as provided herein. A
modification, amendment or extension of a sublease shall be deemed a sublease.
The listing of the name of a party or entity other than that of Tenant on the
Building or floor directory or on or adjacent to the entrance door to the
Premises shall neither grant such party or entity any right or interest in this
Lease or in the Premises nor constitute Landlord's consent to any assignment or
sublease to, or occupancy of the Premises by, such party or entity. If any lien
is filed against the Premises or the Building of which the same form a part for
brokerage services claimed to have been performed for Tenant in connection with
any such assignment or sublease, whether or not actually performed, the same
shall be discharged within twenty-five (25) days after Tenant receives or has
actual notice thereof, at Tenant's expense, by filing the bond required by law,
or otherwise, and paying any other necessary sums, and Tenant agrees to
indemnify Landlord and its agents and hold them harmless from and against any
and all claims, losses or liability resulting from such lien for brokerage
services rendered.

3

--------------------------------------------------------------------------------





4.02 If Tenant desires to assign this Lease or to sublet all or any portion of
the Premises, it shall first submit in writing to Landlord the documents
described in Section 4.06 hereof, and shall offer in writing (“Tenant’s
Recapture Offer”), (i) with respect to a prospective assignment, to assign this
Lease to Landlord without any payment of moneys or other consideration therefor,
or, (ii) with respect to a prospective subletting, to sublet to Landlord the
portion of the Premises involved (“Leaseback Area") for the term specified by
Tenant in its proposed sublease or, at Landlord's option for the balance of the
term of the Lease less one (1) day, and at the lower of (a) Tenant's proposed
subrental or (b) the rate of Fixed Annual Rent and Additional Rent, and
otherwise on the same terms, covenants and conditions (including provisions
relating to escalation rents), as are contained herein and as are allocable and
applicable to the portion of the Premises to be covered by such subletting.
Tenant’s Recapture Offer shall specify the date when the Leaseback Area will be
made available to Landlord, which date shall be in no event earlier than thirty
(30) days nor later than ninety (90) days following the acceptance of Tenant’s
Recapture Offer (the “Recapture Date”). If an offer of sublease is made, and if
the proposed sublease will result in all or substantially all of the Premises
being sublet, then Landlord shall have the option to extend the term of its
proposed sublease for the balance of the term of this Lease less one (1) day.
Landlord shall have a period of thirty (30) days from the receipt of such
Tenant’s Recapture Offer to either accept or reject Tenant’s Recapture Offer or
to terminate this Lease.


4.03. If Landlord exercises its option to terminate this Lease, then (i) the
term of this Lease shall end at the election of Landlord either (x) on the date
that such assignment or sublet was to become effective or commence, as the case
may be, or (y) on the Recapture Date and (ii) Tenant shall surrender to Landlord
and vacate the Premises on or before such date in the same condition as is
otherwise required upon the expiration of this Lease by its terms, (iii) the
Rent and Additional Rent due hereunder shall be paid and apportioned to such
date, and (iv) Landlord shall be free to lease the Premises (or any portion
thereof) to any individual or entity including, without limitation, Tenant’s
proposed assignee or subtenant.

4

--------------------------------------------------------------------------------





4.04. If Landlord shall accept Tenant’s Recapture Offer Tenant shall then
execute and deliver to Landlord, or to anyone designated or named by Landlord,
an assignment or sublease, as the case may be, in either case in a form
reasonably satisfactory to Landlord's counsel.


If a sublease is so made it shall expressly:


(i) permit Landlord to make further subleases of all or any part of the
Leaseback Area and (at no cost or expense to Tenant) to make and authorize any
and all changes, alterations, installations and improvements in such space as
necessary;


(ii) provide that Tenant will at all times permit reasonably appropriate means
of ingress to and egress from the Leaseback Area;


(iii) negate any intention that the estate created under such sublease be merged
with any other estate held by either of the parties;


(iv) provide that Landlord shall accept the Leaseback Area "as is" except that
Landlord, at Tenant's expense, shall perform all such work and make all such
alterations as may be required physically to separate the Leaseback Area from
the remainder of the Premises and to permit lawful occupancy, it being intended
that Tenant shall have no other cost or expense in connection with the
subletting of the Leaseback Area;


(v) provide that at the expiration of the term of such sublease Tenant will
accept the Leaseback Area in its then existing condition, subject to the
obligations of Landlord to make such repairs thereto as may be necessary to
preserve the Leaseback Area in good order and condition, ordinary wear and tear
excepted.
   
4.05 Landlord shall indemnify and save Tenant harmless from all obligations
under this Lease as to the Leaseback Area during the period of time it is so
sublet, except for Fixed Annual Rent and Additional Rent, if any, due under the
within Lease, which are in excess of the rents and additional sums due under
such sublease. Subject to the foregoing, performance by Landlord, or its
designee, under a sublease of the Leaseback Area shall be deemed performance by
Tenant of any similar obligation under this Lease and any default under any such
sublease shall not give rise to a default under a similar obligation contained
in this Lease, nor shall Tenant be liable for any default under this Lease or
deemed to be in default hereunder if such default is occasioned by or arises
from any act or omission of the tenant under such sublease or is occasioned by
or arises from any act or omission of any occupant holding under or pursuant to
any such sublease.

5

--------------------------------------------------------------------------------





4.06 If Tenant requests Landlord's consent to a specific assignment or
subletting, it shall submit in writing to Landlord (i) the name and address of
the proposed assignee or sublessee, (ii) a duly executed counterpart of the
proposed agreement of assignment or sublease, (iii) reasonably satisfactory
information as to the nature and character of the business of the proposed
assignee or sublessee and as to the nature of its proposed use of the space, and
(iv) banking, financial or other credit information relating to the proposed
assignee or sublessee reasonably sufficient to enable Landlord to determine the
financial responsibility and character of the proposed assignee or sublessee.


4.07. If Landlord shall not have accepted Tenant’s Recapture Offer and Landlord
shall not have terminated this Lease, as provided for in Section 4.02 hereof,
then Landlord will not unreasonably withhold or delay its consent to Tenant's
request for consent to such specific assignment or subletting for the use
permitted under this Lease, provided that:


(i) The Premises shall not, without Landlord's prior consent, have been listed
or otherwise publicly advertised for assignment or subletting at a rental rate
lower than the higher of (a) the Fixed Annual Rent and all Additional Rent then
payable, or (b) the then prevailing rental rate for other space in the Building;


(ii) The proposed assignee or subtenant shall have a financial standing, be of a
character, be engaged in a business, and propose to use the Premises, in a
manner consistent with the permitted use and in keeping with the standards of
the Building;


(iii) The proposed assignee or subtenant shall not then be a tenant, subtenant,
assignee or occupant of any space in the Building, nor shall the proposed
assignee or subtenant be a person or entity who has dealt with Landlord or
Landlord's agent (directly or through a broker) with respect to space in the
Building during the four (4) months immediately preceding Tenant's request for
Landlord's consent;


(iv) The character of the business to be conducted in the Premises by the
proposed assignee or subtenant shall not be likely to increase operating
expenses or the burden on existing cleaning services, elevators or other
services and/or systems of the Building;


(v) In case of a subletting, the subtenant shall be expressly subject to all of
the obligations of Tenant under this Lease and the further condition and
restriction that such sublease shall not be assigned, encumbered or otherwise
transferred or the Premises further sublet by the subtenant in whole or in part,
or any part thereof suffered or permitted by the subtenant to be used or
occupied by others, without the prior written consent of Landlord in each
instance;

6

--------------------------------------------------------------------------------







(vi) No subletting shall end later than one (1) day before the Expiration Date
nor shall any subletting be for a term of less than two (2) years unless it
commences less than two (2) years before the Expiration Date;


(vii) At no time shall there be more than two (2) occupants, including Tenant,
in the Premises;


(viii) Tenant shall reimburse Landlord on demand for any reasonable costs,
including attorneys' fees and disbursements, that may be incurred by Landlord in
connection with said assignment or sublease;


(ix) The character of the business to be conducted in the Premises by the
proposed assignee or subtenant shall not require any alterations, installations,
improvements, additions or other physical changes to be performed, or made to,
any portion of the Building or the Real Property other than the Premises; and


(x) The proposed assignee or subtenant shall not be any entity which is entitled
to diplomatic or sovereign immunity or which is not subject to service of
process in the State of New York or to the jurisdiction of the courts of the
State of New York and the United States located in New York County.


4.08 Any consent of Landlord under this Article shall be subject to the terms of
this Article and conditioned upon there being no default by Tenant, beyond any
grace period, under any of the terms, covenants and conditions of this Lease at
the time that Landlord's consent to any such subletting or assignment is
requested and on the date of the commencement of the term of any proposed
sublease or the effective date of any proposed assignment. Tenant acknowledges
and agrees that no assignment or subletting shall be effective unless and until
Tenant, upon receiving any necessary Landlord's written consent (and unless it
was theretofore delivered to Landlord) causes a duly executed copy of the
sublease or assignment to be delivered to Landlord within ten (10) days after
execution thereof. Any such sublease shall provide that the sublessee shall
comply with all applicable terms and conditions of this Lease to be performed by
the Tenant hereunder. Any such assignment of this Lease shall contain an
assumption by the assignee of all of the terms, covenants and conditions of this
Lease to be performed by the Tenant.


4.09. Anything hereinabove contained to the contrary notwithstanding, Landlord
will not unreasonably withhold or delay its consent to an assignment of this
Lease, or sublease of all or part of the Premises, to the parent of Tenant or to
a wholly-owned subsidiary of Tenant or of said parent of Tenant, provided the
net worth of transferor or sublessor, after such transaction, is not less than
its net worth as of (a) the Commencement Date or (b) the day immediately prior
to such transaction, whichever is greater, and provided also that any such
transaction complies with the other provisions of this Article.

7

--------------------------------------------------------------------------------





4.10 If Landlord shall not have elected to terminate this Lease in accordance
with Section 4.02 hereof, and Tenant effects any assignment or subletting (other
than pursuant to Section 4.09 above), then Tenant thereafter shall pay to
Landlord a sum equal to fifty (50%) percent of (a) any rent or other
consideration payable to Tenant by any subtenant (after deducting the cost of
Tenant, if any, in effecting the subletting or assignment, for reasonable
alteration costs, advertising expenses, brokerage commissions, reasonable rent
concessions and legal fees) which is in excess of the rent allocable to the
subleased space which is then being paid by Tenant to Landlord pursuant to the
terms hereof, and (b) any other profit or gain realized by Tenant (after
deducting the cost of Tenant, if any, in effecting the subletting or assignment,
for reasonable alteration costs, advertising expenses, brokerage commissions,
reasonable rent concessions and legal fees not previously deducted pursuant to
subsection a above) from any such subletting or assignment. The foregoing
amounts shall be payable to Landlord only if, as and when, the same are received
by Tenant from said assignee or sublessee.


4.11. In no event shall Tenant be entitled to make, nor shall Tenant make, any
claim, and Tenant hereby waives any claim, for money damages (nor shall Tenant
claim any money damages by way of set-off, counterclaim or defense) based upon
any claim or assertion by Tenant that Landlord has unreasonably withheld or
unreasonably delayed its consent or approval to a proposed assignment or
subletting as provided for in this Article. Tenant's sole remedy shall be an
action or proceeding to enforce any such provision, or for specific performance,
injunction or declaratory judgment.


4.12 Notwithstanding anything contained herein to the contrary, Tenant shall be
permitted to license to third parties, free of any termination right of Landlord
hereunder and without seeking the prior consent of Landlord, up to thirty (30%)
percent of the Premises for “desk space” for uses permitted under this Lease
only, provided that (i) any such “desk space” so licensed by Tenant does not
have separate means of ingress to or egress from the Premises to the public
corridors of the Building, and (ii) Landlord is delivered advance written notice
of each such “desk space” license agreement entered into by Tenant along with a
copy of same which is, by its express terms, made subject to this Lease, and
comprehensive identification and contact information of each proposed licensee.
In the event of a licensing of “desk space” by Tenant in accordance with the
provisions of this Section, any “recapture” and termination rights of Landlord
under this Article 4 shall not apply, but the remaining provisions of this
Article 4, exclusive of the provisions of 4.10, shall apply thereto as if all
references therein to a “sublease” or “assignment” were, instead, to a
“license”.

8

--------------------------------------------------------------------------------





4.13 Solely with respect to the provisions of Article 4 of this Lease, if a
dispute arises between the parties which cannot be resolved by negotiation, they
shall submit the matter to binding arbitration before the American Arbitration
Association or any successor organization, in accordance with the rules,
regulations and/or procedures for expedited proceedings then obtaining of the
American Arbitration Association or such successor organization. The parties
shall jointly designate an independent arbitrator (the "Arbitrator"). In the
event that the parties shall be unable to jointly agree on the designation of
the Arbitrator within five (5) days after written request by either party, the
parties shall allow the American Arbitration Association, or any successor
organization, to designate the Arbitrator in accordance with the rules,
regulations and/or procedures for expedited proceedings then obtaining of the
American Arbitration Association or such successor organization. The arbitration
shall be held at New York, New York, on seven (7) days notice, within seven (7)
days of the appointment of the Arbitrator. The Arbitrator shall conduct such
hearings, discovery and investigations as he/she may deem appropriate, provided
that they shall be concluded within thirty (30) days after the date of
designation of the Arbitrator. Within ten (10) after the conclusion thereof, the
Arbitrator shall issue a determination. The determination of the arbitrator
shall be conclusive and binding upon the parties and shall be set forth, along
and with the Arbitrator's rationale for such determination, in a written report
delivered to the parties. Each party shall pay its own counsel fees and
expenses, if any, in connection with any arbitration under this Article. The
Arbitrator appointed pursuant to this Article shall be an independent real
estate construction professional with at least ten (10) years' experience in
commercial real estate /commercial leasing. The Arbitrator shall not have the
power to add to, modify or delete any of the provisions of this Agreement. The
sole function of the Arbitrator shall be to determine whether Landlord has acted
reasonably and whether to require Landlord to grant such consent or approval;
the Arbitrator may not award damages or grant any other monetary award or
relief.


4.14 Anything hereinabove contained to the contrary notwithstanding, the
"recapture" provisions of this Article and the provisions of Section 4.10 hereof
shall not apply in connection with, and Landlord's consent shall not be required
for (a) an assignment of this Lease, or sublease of all or part of the Premises
for the uses permitted hereunder, to a Related Entity or (b) in connection with
a deemed assignment of this Lease resulting from a transfer of a majority of the
issued and outstanding shares of capital stock or ownership interests of Tenant
provided that such transfer shall be for a legitimate business purpose and not
principally for the purpose of transferring this Lease, and provided further,
with respect to both clauses (a) and (b), to the extent applicable, that: (i)
Landlord is given prior notice thereof and reasonably satisfactory proof that
the requirements of this Article 4 (to the extent applicable to the transaction)
have been met and Tenant agrees to remain primarily liable, jointly and
severally, with any assignee, for the obligations of Tenant under this Lease and
(ii) in Landlord's reasonable judgment the proposed assignee or subtenant is
engaged in a business and the Premises, or the relevant part thereof, will be
used in a manner which (x) is in keeping with the standards of the Building and
(y) would not adversely affect or increase Landlord's cost in the operation of
the Building.


4.14 For purposes of this Article:


A. a "Related Entity" shall mean:

9

--------------------------------------------------------------------------------





(x) a wholly-owned subsidiary of Tenant or any corporation or entity which
controls or is controlled by Tenant or is under common control with Tenant, or


(y) any entity (a "Successor Entity") (i) to which substantially all the assets
of Tenant are transferred, or (ii) into which Tenant may be merged or
consolidated, provided that in either such case both the net worth and ratio of
current assets to current liabilities (exclusive of good will) of such
transferee or of the resulting or surviving corporation or other business
entity, as the case may be, as certified by the certified public accountants of
such transferee or the resulting or surviving business entity in accordance with
generally accepted accounting principles, consistently applied, is not less than
Tenant's net worth and ratio of current assets to current liabilities (exclusive
of good will), as so certified, as of the day immediately prior to such
transaction and provided also that any such transaction complies with the other
provisions of this Article; and


B. the term "control" shall mean, in the case of a corporation or other entity,
ownership or voting control, directly or indirectly, of at least fifty (50%)
percent of all of the general or other partnership (or similar) interests
therein and the power to determine the actions of such entity.


 
ARTICLE 5
 
DEFAULT


5.01 Landlord may terminate this Lease on five (5) business days' notice: (a) if
Fixed Annual Rent or Additional Rent is not paid within five (5) business days
after written notice from Landlord; or (b) if Tenant shall have failed to cure a
default in the performance of any covenant of this Lease (except the payment of
Rent), or any rule or regulation hereinafter set forth, within twenty (20) days
after written notice thereof from Landlord, or if default cannot be completely
cured in such time, if Tenant shall not promptly proceed to cure such default
within said twenty (20) days, or shall not complete the curing of such default
with due diligence; or (c) when and to the extent permitted by law, if a
petition in bankruptcy shall be filed by or against Tenant or if Tenant shall
make a general assignment for the benefit of creditors, or receive the benefit
of any insolvency or reorganization act; or (d) if a receiver or trustee is
appointed for any portion of Tenant's property and such appointment is not
vacated within thirty (30) days; or (e) if an execution or attachment shall be
issued under which the Premises shall be taken or occupied or attempted to be
taken or occupied by anyone other than Tenant; or (f) if the Premises become and
remain abandoned for a period of twenty-five (25) days; or (g) if Tenant shall
default beyond any grace period under any other lease between Tenant and
Landlord. At the expiration of the five (5) business day notice period, this
Lease and any rights of renewal or extension thereof shall terminate as
completely as if that were the date originally fixed for the expiration of the
Term of this Lease, but Tenant shall remain liable as hereinafter provided.

10

--------------------------------------------------------------------------------





5.02 In the event that Tenant is in arrears for Fixed Annual Rent or any item of
Additional Rent, Tenant waives its right, if any, to designate the items against
which payments made by Tenant are to be credited and Landlord may apply any
payments made by Tenant to any items which Landlord in its sole discretion may
elect irrespective of any designation by Tenant as to the items against which
any such payment should be credited.


5.03 Tenant shall not seek to remove and/or consolidate any summary proceeding
brought by Landlord with any action commenced by Tenant in connection with this
Lease or Tenant's use and/or occupancy of the Premises.


5.04 In the event of a default by Landlord hereunder, no property or assets of
Landlord, or any principals, shareholders, officers, directors, partners or
members of Landlord, whether disclosed or undisclosed, other than the Building
in which the Premises are located and the land upon which the Building is
situated, shall be subject to levy, execution or other enforcement procedure for
the satisfaction of Tenant's remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or Tenant's use and occupancy of
the Premises.


ARTICLE 6
 
RELETTING, ETC.


6.01 If Landlord shall re-enter the Premises on the default of Tenant, by
summary proceedings or otherwise: (a) Landlord may re-let the Premises or any
part thereof, as Tenant's agent, in the name of Landlord, or otherwise, for a
term shorter or longer than the balance of the term of this Lease, and may grant
concessions or free rent; (b) Tenant shall pay Landlord any deficiency between
the rent hereby reserved and the net amount of any rents collected by Landlord
for the remaining term of this Lease, through such re-letting. Such deficiency
shall become due and payable monthly, as it is determined. Landlord shall have
no obligation to re-let the Premises, and its failure or refusal to do so, or
failure to collect rent on re-letting, shall not affect Tenant's liability
hereunder. In computing the net amount of rents collected through such
re-letting, Landlord may deduct all reasonable expenses incurred in obtaining
possession or re-letting the Premises, including legal expenses and fees,
brokerage fees, the cost of restoring the Premises to good order, and the cost
of all alterations and decorations deemed necessary by Landlord to effect
re-letting. In no event shall Tenant be entitled to a credit or repayment for
rerental income which exceeds the sums payable by Tenant hereunder or which
covers a period after the original term of this Lease; (c) Tenant hereby
expressly waives any right of redemption granted by any present or future law.
"Re-enter" and "re-entry" as used in this Lease are not restricted to their
technical legal meaning. In the event of a breach or threatened breach of any of
the covenants or provisions hereof, Landlord shall have the right of injunctive
relief. Mention herein of any particular remedy shall not preclude Landlord from
any other available remedy; (d) Landlord shall recover as liquidated damages, in
addition to accrued rent and other charges, if Landlord's re-entry is the result
of Tenant's bankruptcy, insolvency, or reorganization, the full rental for the
maximum period allowed by any act relating to bankruptcy, insolvency or
reorganization.

11

--------------------------------------------------------------------------------





6.02 If Landlord re-enters the Premises for any cause, or if Tenant abandons the
Premises, or after the expiration of the term of this Lease, any property left
in the Premises by Tenant shall be deemed to have been abandoned by Tenant, and
Landlord shall have the right to retain or dispose of such property in any
manner without any obligation to account therefor to Tenant. If Tenant shall at
any time default hereunder, and if Landlord shall institute an action or summary
proceeding against Tenant based upon such default, then Tenant will reimburse
Landlord for the legal expenses and fees thereby incurred by Landlord.




ARTICLE 7
LANDLORD MAY CURE DEFAULTS


7.01 If Tenant shall default in performing any covenant or condition of this
Lease, Landlord may perform the same for the account of Tenant, and if Landlord,
in connection therewith, or in connection with any default by Tenant, makes any
expenditures or incurs any obligations for the payment of money, including but
not limited to reasonable attorney's fees, such sums so paid or obligations
incurred shall be deemed to be Additional Rent hereunder, and shall be paid by
Tenant to Landlord within ten (10) business days of rendition of any bill or
statement therefor, and if Tenant's lease term shall have expired at the time of
the making of such expenditures or incurring of such obligations, such sums
shall be recoverable by Landlord as damages.


 
ARTICLE 8
 
ALTERATIONS


8.01 (A) Tenant shall make no decoration, alteration, addition or improvement in
the Premises, without the prior written consent of Landlord, and then only by
contractors or mechanics and in such manner and time, and with such materials,
as reasonably approved by Landlord (notwithstanding the foregoing, however,
Landlord’s prior negative experience with, concerns regarding the financial
stability of, and any criminal proceedings pending against, any such contractor
or mechanic shall be deemed to be a reasonable basis upon which for Landlord to
refuse to grant its approval). All alterations, additions or improvements to the
Premises, including air-conditioning equipment and duct work, except movable
office furniture and trade equipment installed at the expense of Tenant, shall,
unless Landlord elects otherwise in writing, become the property of Landlord,
and shall be surrendered with the Premises, at the expiration or sooner
termination of the term of this Lease. Any such alterations, additions and
improvements which Landlord shall designate, shall be removed by Tenant and any
damage repaired, at Tenant's expense, prior to the expiration of this Lease,
unless written request has been made by Tenant at the time of Tenant’s request
for Landlord’s approval of the installation of such item(s) by means of the
following sentence in capital letters:

12

--------------------------------------------------------------------------------







TENANT REQUESTS THAT LANDLORD NOTIFY TENANT TOGETHER WITH LANDLORD’S CONSENT TO
THE ENCLOSED TENANT'S PLANS WHETHER LANDLORD REQUIRES ANY ALTERATION SHOWN ON
THE ENCLOSED PLANS TO BE REMOVED FROM THE PREMISES AT THE EXPIRATION OR SOONER
TERMINATION OF THE TERM. IF LANDLORD SHALL FAIL TO RESPOND HERETO AT THE TIME OF
LANDLORD’S CONSENT TO SUCH ALTERATION AND RESERVE SUCH RIGHT, THEN LANDLORD
SHALL BE DEEMED TO HAVE WAIVED LANDLORD’S RIGHT TO REQUIRE SUCH ALTERATION TO BE
REMOVED AT THE END OF THE TERM.


Landlord elects by notice to Tenant in response thereto to relinquish Landlord's
right thereto and to have them removed by Tenant, in which case, the item(s)
shall be removed from the Premises by Tenant, and any resulting damage to the
Premises or the Building repaired by Tenant, at Tenant's expense, prior to the
expiration of the Lease.


(B) Notwithstanding anything contained in this Lease to the contrary, Tenant
shall not be obligated to remove any Alterations (hereinafter defined)
hereinafter performed in or to the Premises except for Specialty Alterations.
For purposes of this Section 8.01 (B), "Specialty Alterations" shall mean
Alterations consisting of kitchens, pantries, executive bathrooms, raised
computer floors, server rooms, vaults, libraries, filing systems, internal
staircases, dumbwaiters, pneumatic tubes, vertical and horizontal transportation
systems, any Alterations which are structural in nature or penetrate or
otherwise affects any floor slab, and other Alterations of a similar character
which are not customary for general office use in non-institutional office
buildings in midtown Manhattan. Tenant shall, at Tenant's cost and expense,
remove any Specialty Alteration designated by Landlord, repair any damage to the
Premises or the Building due to such removal, cap all electrical, plumbing and
waste disposal lines in accordance with sound construction practice and restore
the Premises to the condition existing prior to the making of such Specialty
Alteration, reasonable wear and tear and damage from casualty excepted. All such
work shall be performed in accordance with plans and specifications first
approved by Landlord, such approval not to be unreasonably withheld or delayed,
and all applicable terms, covenants, and conditions of this Lease. If the
Landlord’s insurance premiums increase as a result of any Specialty Alterations,
Tenant shall pay each such increase each year as Additional Rent within thirty
(30) days after receipt of a bill therefore from Landlord.

13

--------------------------------------------------------------------------------





(C) Notwithstanding anything contained herein to the contrary, Tenant shall not
be required to obtain Landlord’s prior written consent or approval for any
nonstructural, purely decorative, interior improvements to the Premises
provided, however that said improvements do not consist of changes or
modifications to any Building plumbing, electrical, air conditioning or other
Building wide systems and do not affect and are not visible from any portion of
the Building outside of the Premises.


8.02 Anything hereinabove to the contrary notwithstanding, Landlord will not
unreasonably withhold or delay approval of written requests of Tenant to make
nonstructural interior alterations, decorations, additions and improvements
(herein referred to as "Alterations") in the Premises, provided that such
Alterations do not affect utility services or plumbing and electrical lines or
other systems of the Building and do not affect and are not visible from any
portion of the Building outside of the Premises. All Alterations shall be
performed in accordance with the following conditions:


(i) Prior to the commencement of any Alterations costing more than $10,000.00,
Tenant shall first submit to Landlord for its approval detailed dimensioned
coordinated plans and specifications, including layout, architectural,
mechanical, electrical, plumbing and structural drawings for each proposed
Alteration. Landlord shall be given, in writing, a good description of all other
Alterations.


(ii) All Alterations in and to the Premises shall be performed in a good and
workmanlike manner and in accordance with the Building’s rules and regulations
governing Tenant Alterations. Prior to the commencement of any such Alterations,
Tenant shall, at its sole cost and expense, obtain and exhibit to Landlord any
governmental permit required in connection with such Alterations. In order to
compensate Landlord for its general conditions and the costs incurred by
Landlord in connection with Tenant’s performance of Alterations in and/or to the
Premises (including, without limitation, the costs incurred by Landlord in
connection with the coordination of Alterations which may affect systems or
services of the Building or portions of the Building outside of the Premises),
Tenant shall pay to Landlord a fee equal to Landlord’s actual out of pocket
expenses incurred in connection therewith. Such fee shall be paid by Tenant as
Additional Rent hereunder within ten (10) days following receipt of an invoice
therefor.


(iii) All Alterations shall be done in compliance with all other applicable
provisions of this Lease and with all applicable laws, ordinances, directions,
rules and regulations of governmental authorities having jurisdiction,
including, without limitation, the Americans with Disabilities Act of 1990 and
New York City Local Law No. 57/87 and similar present or future laws, and
regulations issued pursuant thereto, and also New York City Local Law No. 76 and
similar present or future laws, and regulations issued pursuant thereto, on
abatement, storage, transportation and disposal of asbestos and other hazardous
materials, which work, if required, shall be effected at Tenant's sole cost and
expense, by contractors and consultants approved by Landlord and in strict
compliance with the aforesaid rules and regulations and with Landlord's rules
and regulations thereon.

14

--------------------------------------------------------------------------------





(iv) All work shall be performed with union labor having the proper
jurisdictional qualifications.


(v) Tenant shall keep the Building and the Premises free and clear of all liens
for any work or material claimed to have been furnished to Tenant or to the
Premises.


(vi) Prior to the commencement of any work by or for Tenant, Tenant shall
furnish to Landlord certificates evidencing the existence of the following
insurance:


(a) Workmen's compensation insurance covering all persons employed for such work
and with respect to whom death or bodily injury claims could be asserted against
Landlord, Tenant or the Premises.


(b) Broad form general liability insurance written on an occurrence basis naming
Tenant as an insured and naming Landlord and its designees as additional
insureds, with limits of not less than $3,000,000 combined single limit for
personal injury in any one occurrence, and with limits of not less than $500,000
for property damage (the foregoing limits may be revised from time to time by
Landlord to such higher limits as Landlord from time to time reasonably
requires). Tenant, at its sole cost and expense, shall cause all such insurance
to be maintained at all time when the work to be performed for or by Tenant is
in progress. All such insurance shall be obtained from a company authorized to
do business in New York and shall provide that it cannot be canceled without
thirty (30) days prior written notice to Landlord. All polices, or certificates
therefor, issued by the insurer and bearing notations evidencing the payment of
premiums, shall be delivered to Landlord. Blanket coverage shall be acceptable,
provided that coverage meeting the requirements of this paragraph is assigned to
Tenant's location at the Premises.


(vii) In granting its consent to any Alterations, Landlord may impose such
conditions as to guarantee of completion (including, without limitation,
requiring Tenant to post additional security or a bond to insure the completion
of such Alterations, payment, restoration or otherwise), as Landlord may
reasonably require.


(viii) All work to be performed by Tenant shall be done in a manner which will
not interfere with or disturb other tenants and occupants of the Building.

15

--------------------------------------------------------------------------------





(ix) The review and/or approval by Landlord, its agents, consultants and/or
contractors, of any Alteration or of plans and specifications therefor and the
coordination of such Alteration work with the Building, as described in part
above, are solely for the benefit of Landlord, and neither Landlord nor any of
its agents, consultants or contractors shall have any duty toward Tenant; nor
shall Landlord or any of its agents, consultants and/or contractors be deemed to
have made any representation or warranty to Tenant, or have any liability, with
respect to the safety, adequacy, correctness, efficiency or compliance with laws
of any plans and specifications, Alterations or any other matter relating
thereto.


(x) Promptly following the substantial completion of any Alterations, Tenant
shall submit to Landlord: (a) one (1) sepia and one (1) copy on floppy disk or
CD (using a current version of Autocad or such other similar software as is then
commonly in use) of final, “as-built” plans for the Premises showing all such
Alterations and demonstrating that such Alterations were performed substantially
in accordance with plans and specifications first approved by Landlord and (b)
an itemization of Tenant’s total construction costs, detailed by contractor,
subcontractors, vendors and materialmen; bills, receipts, lien waivers and
releases from all contractors, subcontractors, vendors and materialmen;
architects' and Tenant's certification of completion, payment and acceptance,
and all governmental approvals and confirmations of completion for such
Alterations.




ARTICLE 9
 
LIENS


9.01 Prior to commencement of its work in the Premises, Tenant shall obtain and
deliver to Landlord a written letter of authorization, in form satisfactory to
Landlord's counsel, signed by all architects, engineers and designers to become
involved in such work, which shall confirm that any of their drawings or plans
are to be removed from any filing with governmental authorities on request of
Landlord, in the event that said architect, engineer or designer thereafter no
longer is providing services with respect to the Premises. With respect to
contractors, subcontractors, materialmen and laborers, and architects, engineers
and designers, for all work or materials to be furnished to Tenant at the
Premises, Tenant agrees to obtain and deliver to Landlord written and
unconditional waiver of mechanics liens upon the Premises or the Building after
payments to the contractors, etc., subject to any then applicable provisions of
the Lien Law. Notwithstanding the foregoing, Tenant at its expense shall cause
any lien filed against the Premises or the Building, for work or materials
claimed to have been furnished to Tenant, to be discharged of record within
twenty (20) days after notice thereof.

16

--------------------------------------------------------------------------------









ARTICLE 10
 
REPAIRS


10.01 Tenant shall take good care of the Premises and the fixtures and
appurtenances therein, and shall make all repairs necessary to keep them in good
working order and condition, including structural repairs when those are
necessitated by the act, omission or negligence of Tenant or its agents,
employees, invitees or contractors, subject to the provisions of Article 11
hereof. During the term of this Lease, Tenant may have the use of any
air-conditioning equipment servicing the Premises, subject to the provisions of
Article 35 of this Lease, and shall reimburse Landlord, in accordance with
Article 41 of this Lease, for electricity consumed by the equipment. The
exterior walls and roofs of the Building, the mechanical rooms, service closets,
shafts, areas above any hung ceiling and the windows and the portions of all
window sills outside same are not part of the Premises demised by this Lease,
and Landlord hereby reserves all rights to such parts of the Building. Tenant
shall not paint, alter, drill into or otherwise change the appearance of the
windows including, without limitation, the sills, jambs, frames, sashes, and
meeting rails.


 
ARTICLE 11
 
FIRE OR OTHER CASUALTY


11.01 Damage by fire or other casualty to the Building and to the core and shell
of the Premises (excluding the tenant improvements and betterments and Tenant's
personal property) shall be repaired at the expense of Landlord (“Landlord’s
Restoration Work”), but without prejudice to the rights of subrogation, if any,
of Landlord's insurer to the extent not waived herein. Landlord shall not be
required to repair or restore any of Tenant's property or any alteration,
installation or leasehold improvement made in and/or to the Premises. If, as a
result of such damage to the Building or to the core and shell of the Premises,
the Premises are rendered untenantable, the Rent shall abate in proportion to
the portion of the Premises not usable by Tenant from the date of such fire or
other casualty until Landlord’s Restoration Work is substantially completed.
Landlord shall not be liable to Tenant for any delay in performing Landlord’s
Restoration Work, Tenant's sole remedy being the right to an abatement of Rent,
as provided above. Tenant shall cooperate with Landlord in connection with the
performance by Landlord of Landlord’s Restoration Work. If the Premises are
rendered wholly untenantable by fire or other casualty and if Landlord shall
decide not to restore the Premises, or if the Building shall be so damaged that
Landlord shall decide to demolish it or not to rebuild it (whether or not the
Premises have been damaged), Landlord may within ninety (90) days after such
fire or other cause give written notice to Tenant of its election that the term
of this Lease shall automatically expire no less than ten (10) days after such
notice is given. Notwithstanding the foregoing, each party shall look first to
any insurance in its favor before making any claim against the other party for
recovery for loss or damage resulting from fire or other casualty, and to the
extent that such insurance is in force and collectible and to the extent
permitted by law, Landlord and Tenant each hereby releases and waives all right
of recovery against the other or any one claiming through or under each of them
by way of subrogation or otherwise. The foregoing release and waiver shall be in
force only if both releasors' insurance policies contain a clause providing that
such a release or waiver shall not invalidate the insurance and also, provided
that such a policy can be obtained without additional premiums. Tenant hereby
expressly waives the provisions of Section 227 of the Real Property Law and
agrees that the foregoing provisions of this Article shall govern and control in
lieu thereof.

17

--------------------------------------------------------------------------------





11.02 In the event that the Premises has been damaged or destroyed and this
Lease has not been terminated in accordance with the provisions of this Article,
Tenant shall (i) cooperate with Landlord in the restoration of the Premises and
shall remove from the Premises as promptly as reasonably possible all of
Tenant's salvageable inventory, movable equipment, furniture and other property
and (ii) repair the damage to the tenant improvements and betterments and
Tenant’s personal property and restore the Premises within one hundred eighty
(180) days following the date upon which the core and shell of the Premises
shall have been substantially repaired by Landlord.


ARTICLE 12
 
END OF TERM


12.01 Tenant shall surrender the Premises to Landlord at the expiration or
sooner termination of this Lease in good order and condition, except for
reasonable wear and tear and damage by fire or other casualty, and Tenant shall
remove all of its property. Tenant agrees it shall indemnify and save Landlord
harmless against all costs, claims, loss or liability resulting from delay by
Tenant in so surrendering the Premises, including, without limitation, any
claims made by any succeeding tenant founded on such delay. The parties
recognize and agree that the damage to Landlord resulting from any failure by
Tenant timely to surrender the Premises will be substantial, will exceed the
amount of monthly Rent theretofore payable hereunder, and will be impossible of
accurate measurement. Tenant therefore agrees that if possession of the Premises
is not surrendered to Landlord within one (1) day after the date of the
expiration or sooner termination of the Term of this Lease, then Tenant will pay
Landlord as liquidated damages for each month and for each portion of any month
during which Tenant holds over in the Premises after expiration or termination
of the Term of this Lease, a sum equal to two (2) times the average Rent and
Additional Rent which was payable per month under this Lease during the last six
months of the Term thereof. The aforesaid obligations shall survive the
expiration or sooner termination of the Term of this Lease. At any time during
the Term of this Lease, Landlord may exhibit the Premises to prospective
purchasers or mortgagees of Landlord's interest therein. During the last year of
the term of this Lease, Landlord may exhibit the Premises to prospective tenants
and shall use commercially reasonable efforts to minimize interference with
Tenant’s permitted use of the Premises during such entry to the Premises.



18

--------------------------------------------------------------------------------







ARTICLE 13
 
SUBORDINATION AND ESTOPPEL, ETC.


13.01 This Lease is and shall be subject and subordinate to all present and
future ground leases, underlying leases and to all subleases of the entire
premises demised by that certain ground lease (hereinafter referred to as the
“Mesne Lease”) dated December 30, 1957 and recorded in the office of the
Register of the City of New York in the County of New York on December 31, 1957,
in Liber 5024 of Conveyances, Page 430 of which the premises hereby demised form
a part (the Mesne Lease and any or all present and future ground leases,
underlying leases and subleases of the entire premises demised by the Mesne
Lease are hereunder referred to as the "ground leases" and the lessors and
lessees thereunder are hereinafter referred to respectively as the "ground
lessors" and "ground lessees" ) and to all renewals, modifications, replacements
and extensions of the ground leases, and to all present and future mortgages
affecting such ground leases (such mortgages are hereinafter referred to as the
"mortgages" and the mortgagees thereunder are hereinafter referred to as the
"the mortgagees") including, without limitation, that certain Amended and
Restated Indenture of Leasehold Mortgage, Security Agreement, Financing
Statement, Fixture Filing and Assignment of Leases, Rents and Security Deposits,
dated as of May 21, 1999 by and between SLG Graybar Mesne Lease LLC and SLG
Graybar Sublease LLC, as mortgagor, and Midland Loan Services, Inc., as
mortgagee, and to all renewals, modifications, replacements and extensions of
the mortgages.


13.02 Notwithstanding the subordination of this Lease to all ground leases and
mortgages, this Lease shall not terminate or be terminable by Tenant by reason
of the expiration or earlier termination or cancellation of any ground lease in
accordance with its terms or by reason of the foreclosures of any mortgage,
except that this lease may be terminated if Tenant is named as a party and
served with process in a summary or other proceeding brought by the lessor under
the Mesne Lease (hereinafter referred to as the "Mesne Lessor") for the
possession of the premises demised by the Mesne Lease or the space occupied by
Tenant, or in such proceeding brought with the written consent of the Mesne
Lessor delivered to Tenant, and a final order or judgment is entered, and a
warrant for possession of such space issued and executed against the defendants
or respondents in such proceedings.


13.03 Tenant agrees that if this Lease terminates, expires or is canceled for
any reason or by any means whatsoever (other than by a summary or other
proceeding brought by the Mesne Lessor or with the Mesne Lessor's written
consent delivered to Tenant, in which summary or other proceeding Tenant is made
a party and in which a final order or judgment is entered and warrant for
possession is issued and executed against Tenant) and Mesne Lessor or a ground
lessor so elects by written notice to Tenant, this lease shall automatically be
reinstated for the balance of the term which would have remained but for such
termination, expiration or cancellation, at the same rental, and upon the same
agreements, covenants, conditions, restrictions and provisions herein contained,
with the same rental, and upon the same agreements, covenants, conditions,
restrictions and provisions herein contained, with the same force and effect as
if no such termination, expiration or cancellation had taken place. Tenant
covenants to execute and deliver any instrument required to confirm the validity
of the foregoing. Anything herein contained to the contrary notwithstanding,
this lease shall not be deemed to be automatically reinstated as aforesaid, nor
shall Tenant be obligated to execute and deliver any instrument confirming such
reinstatement, if Tenant has delivered to the Mesne Lessor and any ground lessor
so electing a notice that in Tenant's opinion this lease has so terminated,
expired or been canceled, and neither the Mesne Lessor nor such other ground
lessor has, within thirty (30) days after receipt of such notice from Tenant,
delivered notice to Tenant of its election automatically to reinstate this
lease.

19

--------------------------------------------------------------------------------





13.04 Tenant hereby consents to any and all assignment of Landlord's interest in
this Lease to any ground lessor or mortgagee as collateral security for the
payment of the ground rent or monies due under any mortgage. Tenant agrees to
attorn to and pay rent to any such ground lessor or mortgagee in accordance with
the provisions of any such assignment.


13.05 Tenant agrees that no act, or failure to act, on the part of Landlord,
which would entitle Tenant under the terms of this Lease, or by law to be
relieved of Tenant's obligations hereunder or to terminate this lease, shall
result in a release or termination of such obligations or termination of this
lease unless (i) Tenant shall have first given written notice of Landlord's act
or failure to act to the ground lessors under all then existing ground leases,
to all then existing mortgagees who have requested such notice from Tenant, and
to Midland Loan Services, Inc., as mortgagee, at (i) 10851 Mastin, Overland
Park, Kansas 66210, Attn.: Philip Frost, Vice President/Portfolio Management,
specifying the act or failure to act on the part of Landlord which could or
would give basis to Tenant's rights and (ii) the ground lessors and such
mortgagees, after receipt of such notice, have failed or refused to correct or
cure the condition complained of within a reasonable time thereafter but nothing
herein contained shall be deemed to impose any obligation on any ground lessor
or such mortgagee to correct or cure any such condition.


13.06 This Lease may not be modified or amended so as to reduce the rent,
shorten the term, or otherwise materially affect the rights of Landlord
hereunder, or be canceled or surrendered except as provided in Section 13.05
this Article without the prior written consent in each instance of the ground
lessors and of any mortgagees whose mortgages shall require such consent. Any
such modification, agreement, cancellation or surrender made without such prior
written consent shall be null and void.

20

--------------------------------------------------------------------------------







13.07 From time to time, Tenant, on at least ten (10) business days' prior
written request by Landlord, shall deliver to Landlord a statement in writing
certifying that this Lease is unmodified and in full force and effect (or if
there shall have been modifications, that the same is in full force and effect
as modified and stating the modifications) and the dates to which the Rent and
other charges have been paid and stating whether or not, to Tenant’s knowledge,
Landlord is in default in performance of any covenant, agreement or condition
contained in this Lease and, if so, specifying each such default. In the event
that Tenant shall fail to deliver such statement to Landlord within such ten
(10) business day period, and provided Landlord gives Tenant a reminder notice
of such failure, and Tenant continues to fail to deliver such statement to
Landlord within five (5) days after such reminder notice is deemed given,
pursuant to Section 27.01 hereof, then such failure by Tenant shall constitute a
default of its obligations under this Lease.




ARTICLE 14
 
CONDEMNATION


14.01 If the whole or any substantial part of the Premises shall be condemned by
eminent domain or acquired by private purchase in lieu thereof, for any public
or quasi-public purpose, this Lease shall terminate on the date of the vesting
of title through such proceeding or purchase, and Tenant shall have no claim
against Landlord for the value of any unexpired portion of the Term of this
Lease, nor shall Tenant be entitled to any part of the condemnation award or
private purchase price. If less than a substantial part of the Premises is
condemned, this Lease shall not terminate, but Rent shall abate in proportion to
the portion of the Premises condemned. Notwithstanding the foregoing, however,
Tenant shall not be prohibited from making a claim for the value of its trade
fixtures and alterations and for its relocation expenses, leasehold
improvements, and non-moveable property or furniture provided that such claim
does not in any manner prejudice Landlord’s claims.




ARTICLE 15
 
REQUIREMENTS OF LAW


15.01 Unless such obligation is the obligation of Landlord pursuant to this
Lease or of a third party, Tenant at its expense shall comply with all laws,
orders and regulations of any governmental authority having or asserting
jurisdiction over the Premises, which shall impose any violation, order or duty
upon Landlord or Tenant with respect to the Premises or the use or occupancy
thereof, including, without limitation, compliance in the Premises with all
City, State and Federal laws, rules and regulations on the disabled or
handicapped, on fire safety and on hazardous materials. The foregoing shall not
require Tenant to do structural work to the Building.

21

--------------------------------------------------------------------------------





15.02 Tenant shall require every person engaged by him to clean any window in
the Premises from the outside, to use the equipment and safety devices required
by Section 202 of the Labor Law and the rules of any governmental authority
having or asserting jurisdiction.


15.03 Tenant at its expense shall comply with all requirements of the New York
Board of Fire Underwriters, or any other similar body affecting the Premises,
and shall not use the Premises in a manner which shall increase the rate of fire
insurance of Landlord or of any other tenant, over that in effect prior to this
Lease. If Tenant's use of the Premises increases the fire insurance rate, Tenant
shall reimburse Landlord for all such increased costs. That the Premises are
being used for the purpose set forth in Article 1 hereof shall not relieve
Tenant from the foregoing duties, obligations and expenses.


15.04 Unless such compliance is the obligation of Tenant hereunder or any other
third party, Landlord shall, at Landlord’s expense, comply with laws, orders and
regulations affecting the use and occupancy of the Premises or the Building to
the extent that the failure to so comply would interfere with Tenant's permitted
use and occupancy of the Premises except to a de minimis extent.




ARTICLE 16
 
CERTIFICATE OF OCCUPANCY


16.01 Tenant will at no time use or occupy the Premises in violation of the
certificate of occupancy issued for the Building. The statement in this Lease of
the nature of the business to be conducted by Tenant shall not be deemed to
constitute a representation or guaranty by Landlord that such use is lawful or
permissible in the Premises under the certificate of occupancy for the Building.




ARTICLE 17
 
POSSESSION


17.01 If Landlord shall be unable to give possession of the Premises on the
Commencement Date because of the retention of possession of any occupant
thereof, alteration or construction work, or for any other reason, Landlord
shall not be subject to any liability for such failure. In such event, this
Lease shall stay in full force and effect, without extension of its Term.
However, the Rent hereunder shall not commence until the Premises are available
for occupancy by Tenant. If delay in possession is due to work, changes or
decorations being made by or for Tenant, or is otherwise caused by Tenant, there
shall be no rent abatement and the Rent shall commence on the date specified in
this Lease. If permission is given to Tenant to occupy the Premises or other
Premises prior to the date specified as the commencement of the Term, such
occupancy shall be deemed to be pursuant to the terms of this Lease, except that
the parties shall separately agree as to the obligation of Tenant to pay Rent
for such occupancy. The provisions of this Article are intended to constitute an
"express provision to the contrary" within the meaning of Section 223(a), New
York Real Property Law.

22

--------------------------------------------------------------------------------







ARTICLE 18
 
QUIET ENJOYMENT


18.01 Landlord covenants that if Tenant pays the Rent and performs all of
Tenant's other obligations under this Lease, Tenant may peaceably and quietly
enjoy the Premises, subject to the terms, covenants and conditions of this Lease
and to the ground leases, underlying leases and mortgages hereinbefore
mentioned.




ARTICLE 19
 
RIGHT OF ENTRY


19.01 Tenant shall permit Landlord to erect, construct and maintain pipes,
conduits and shafts in and through the Premises. Landlord or its agents shall
have the right to enter or pass through the Premises at all times, by master key
and, in the event of an emergency, by reasonable force or otherwise, to examine
the same, and to make such repairs, alterations or additions as it may deem
necessary or desirable to the Premises or the Building, and to take all material
into and upon the Premises that may be required therefor. Landlord shall use
reasonable efforts to minimize interference with Tenant’s normal business
activities within the premises provided, however, that Tenant acknowledges and
agrees that all work shall be performed on normal business days during normal
business hours. Notwithstanding the foregoing, in the event that Tenant requests
that Landlord make such repairs, alterations or additions during times other
than ordinary business hours, and such labor is then available, Tenant shall be
responsible for the cost of such overtime or premium labor charges as the case
may be. Such entry and work shall not constitute an eviction of Tenant in whole
or in part, shall not be grounds for any abatement of Rent, and shall impose no
liability on Landlord by reason of inconvenience or injury to Tenant's business.
Landlord shall have the right, upon reasonable advance notice (which may be
verbal) to Tenant and under such circumstances whereby Tenant shall maintain
reasonably comparable access to and use of the Premises, without the same
constituting an actual or constructive eviction, and without incurring any
liability to Tenant, to change the arrangement and/or location of entrances or
passageways, windows, corridors, elevators, stairs, toilets, or other public
parts of the Building, and to change the designation of rooms and suites and the
name or number by which the Building is known.
 

23

--------------------------------------------------------------------------------





ARTICLE 20
 
INDEMNITY


20.01 Tenant shall indemnify, defend and save Landlord harmless from and against
any liability or expense arising from the use or occupation of the Premises by
Tenant, or anyone on the Premises with Tenant's permission, or from any breach
of this Lease.


ARTICLE 21
 
LANDLORD'S LIABILITY, ETC.


21.01 This Lease and the obligations of Tenant hereunder shall not in any way be
affected because Landlord is unable to fulfill any of its obligations or to
supply any service, by reason of strike or other cause not within Landlord's
control. Landlord shall have the right, without incurring any liability to
Tenant, to stop any service for a reasonable period of time because of accident
or emergency, or for repairs, alterations or improvements, necessary or
desirable in the judgment of Landlord, until such repairs, alterations or
improvements shall have been completed. Landlord shall not be liable to Tenant
or anyone else, for any loss or damage to person, property or business; nor
shall Landlord be liable for any latent defect in the Premises or the Building.
Neither the partners, entities or individuals comprising the Landlord, nor the
agents, directors, or officers or employees of any of the foregoing shall be
liable for the performance of the Landlord's obligations hereunder. Tenant
agrees to look solely to Landlord's estate and interest in the land and
Building, or the lease of the Building or of the land and Building, and the
Premises, for the satisfaction of any right or remedy of Tenant for the
collection of a judgement (or other judicial process) requiring the payment of
money by Landlord, and in the event of any liability by Landlord, no other
property or assets of Landlord or of any of the aforementioned parties shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant's remedies under or with respect to this Lease, the relationship of
Landlord and Tenant hereunder, or Tenant's use and occupancy of the Premises or
any other liability of Landlord to Tenant.


21.02 If Landlord fails to make any repair or provide any service Landlord is
obligated to provide under this Lease and as a result thereof, Tenant shall be
not able to use and shall have discontinued its occupancy of all or any affected
portion of the Premises for a period of forty-eight (48) consecutive hours or
more after notice thereof to Landlord then, except as provided in Article 10
hereof, Tenant shall be entitled to an abatement of the Fixed Annual Rent and
Additional Rent allocable to such portion of the Premises which is not usable
and is unoccupied for each day after said forty-eight (48) consecutive hour
period until said repair is completed or services restored by Landlord (except
if such repair or service restoration cannot be completed in such time or if
Landlord shall not promptly proceed to commence said repair or service
restoration within said forty-eight (48) consecutive hour period) provided
further, however, Tenant shall not be entitled to an abatement of rent in the
event that such failure results from (i) any installation, alteration or
improvement which is not performed by Tenant in a good workmanlike manner; (ii)
Tenant's failure to perform its obligations hereunder; (iii) reasons beyond
Landlord’s reasonable control; or (iv) the negligence or tortious conduct of
Tenant.

24

--------------------------------------------------------------------------------







ARTICLE 22
 
CONDITION OF PREMISES


22.01 The parties acknowledge that Tenant has inspected the Premises and the
Building and is fully familiar with the physical condition thereof and Tenant
agrees to accept the Premises at the commencement of the Term in its then “as
is” condition. Tenant acknowledges and agrees that Landlord shall have no
obligation to do any work in or to the Premises in order to make it suitable and
ready for occupancy and use by Tenant.


ARTICLE 23
CLEANING


23.01 Landlord shall cause the Premises to be kept clean in accordance with
Landlord's customary standards for the Building and pursuant to the cleaning
specifications annexed hereto and made a part hereof, provided they are kept in
reasonable order by Tenant. Landlord, its cleaning contractor and their
employees shall have after-hours access to the Premises and the use of Tenant's
light, power and water in the Premises as may be reasonably required for the
purpose of cleaning the Premises. Landlord may remove Tenant's extraordinary
refuse from the Building and Tenant shall pay the commercially reasonable cost
thereof.

25

--------------------------------------------------------------------------------





23.02 Tenant acknowledges that Landlord has designated a cleaning contractor for
the Building. Tenant agrees to employ said cleaning contractor or such other
contractor as Landlord shall from time to time designate (the “Building Cleaning
Contractor”) to perform all cleaning services required under the Lease to be
performed by Tenant within the Premises and for any other waxing, polishing, and
other cleaning and maintenance work of the Premises and Tenant's furniture,
fixtures and equipment (collectively, “Tenant Cleaning Services”) provided that
the prices charged by said contractor are comparable to the prices customarily
charged by other reputable cleaning contractors employing union labor in midtown
Manhattan for the same level and quality of service. Tenant acknowledges that it
has been advised that the cleaning contractor for the Building may be a division
or affiliate of Landlord. Tenant agrees that it shall not employ any other
cleaning and maintenance contractor, nor any individual, firm or organization
for such purpose, without Landlord's prior written consent which shall not be
unreasonably withheld (notwithstanding the foregoing, however, Landlord’s prior
negative experience with, concerns regarding the financial stability of, and any
criminal proceedings pending against, any such contractor or mechanic shall be
deemed to be a reasonable basis upon which for Landlord to refuse to grant its
approval). In the event that Landlord and Tenant cannot agree on whether the
prices then being charged by the Building Cleaning Contractor for such cleaning
services are comparable to those charged by other reputable contractors as
herein provided, then Landlord and Tenant shall each obtain two (2) bona fide
bids for such services from reputable cleaning contractors performing such
services in comparable buildings in midtown Manhattan employing union labor, and
the average of the four bids thus obtained shall be the standard of comparison.
In the event that the Building Cleaning Contractor does not agree to perform
such cleaning services for Tenant at such average price, Landlord shall not
unreasonably withhold its consent to the performance of Tenant Cleaning Services
by a reputable cleaning contractor designated by Tenant employing union labor
with the proper jurisdictional qualifications; provided, however, that, without
limitation, Landlord's experience with such contractor or any criminal
proceedings pending or previously filed against such contractor may form a basis
upon which Landlord may withhold or withdraw its consent.




ARTICLE 24
 
JURY WAIVER


24.01 Landlord and Tenant hereby waive trial by jury in any action, proceeding
or counterclaim involving any matter whatsoever arising out of or in any way
connected with this Lease, the relationship of Landlord and Tenant, Tenant's use
or occupancy of the Premises or involving the right to any statutory relief or
remedy. Tenant will not interpose any counterclaim of any nature in any summary
proceeding.




ARTICLE 25
 
NO WAIVER, ETC.

26

--------------------------------------------------------------------------------







25.01 No act or omission of Landlord or its agents shall constitute an actual or
constructive eviction, unless Landlord shall have first received written notice
of Tenant's claim and shall have had a reasonable opportunity to meet such
claim. In the event that any payment herein provided for by Tenant to Landlord
shall become overdue for a period in excess of ten (10) days, then at Landlord's
option a "late charge" shall become due and payable to Landlord, as Additional
Rent, from the date it was due until payment is made, at the following rates:
for individual and partnership lessees, said late charge shall be computed at
the maximum legal rate of interest; for corporate or governmental entity lessees
the late charge shall be computed at two percent per month unless there is an
applicable maximum legal rate of interest which then shall be used. No act or
omission of Landlord or its agents shall constitute an acceptance of a surrender
of the Premises, except a writing signed by Landlord. The delivery or acceptance
of keys to Landlord or its agents shall not constitute a termination of this
Lease or a surrender of the Premises. Acceptance by Landlord of less than the
Rent herein provided shall at Landlord's option be deemed on account of earliest
Rent remaining unpaid. No endorsement on any check, or letter accompanying Rent,
shall be deemed an accord and satisfaction, and such check may be cashed without
prejudice to Landlord. No waiver of any provision of this Lease shall be
effective, unless such waiver be in writing signed by the party to be charged.
In no event shall Tenant be entitled to make, nor shall Tenant make any claim,
and Tenant hereby waives any claim for money damages (nor shall Tenant claim any
money damages by way of set-off, counterclaim or defense) based upon any claim
or assertion by Tenant that Landlord had unreasonably withheld, delayed or
conditioned its consent or approval to any request by Tenant made under a
provision of this Lease. Tenant's sole remedy shall be an action or proceeding
to enforce any such provision, or for specific performance or declaratory
judgment. Tenant shall comply with the rules and regulations contained in this
Lease, and any reasonable modifications thereof or additions thereto provided to
Tenant in writing before any effective date. Landlord shall not be liable to
Tenant for the violation of such rules and regulations by any other tenant.
Landlord agrees to enforce the rules and regulations in a uniform and
non-discriminatory manner. Failure of Landlord to enforce any provision of this
Lease, or any rule or regulation, shall not be construed as the waiver of any
subsequent violation of a provision of this Lease, or any rule or regulation.
This Lease shall not be affected by nor shall Landlord in any way be liable for
the closing, darkening or bricking up of windows in the Premises, for any
reason, including as the result of construction on any property of which the
Premises are not a part or by Landlord's own acts.




ARTICLE 26
 
OCCUPANCY AND USE BY TENANT


26.01 If this Lease is terminated because of Tenant’s default hereunder, then,
in addition to Landlord's rights of re-entry, restoration, preparation for and
rerental, and anything elsewhere in this Lease to the contrary notwithstanding,
all Rent and Additional Rent reserved in this Lease from the date of such breach
to the expiration date of this Lease shall become immediately due and payable to
Landlord and Landlord shall retain its right to judgment on and collection of
Tenant's aforesaid obligation to make a single payment to Landlord of a sum
equal to the total of all Rent and Additional Rent reserved for the remainder of
the original Term of this Lease, subject to future credit or repayment to Tenant
in the event of any rerenting of the Premises by Landlord, after first deducting
from rerental income all commercially reasonable expenses incurred by Landlord
in reducing to judgment or otherwise collecting Tenant's aforesaid obligation,
and in obtaining possession of, restoring, preparing for and re-letting the
Premises. In no event shall Tenant be entitled to a credit or repayment for
rerental income which exceeds the sums payable by Tenant hereunder or which
covers a period after the original Term of this Lease.

27

--------------------------------------------------------------------------------







ARTICLE 27
 
NOTICES


27.01 Any bill, notice or demand from Landlord to Tenant, may be delivered
personally at the Premises or sent by registered or certified mail or by any
nationally recognized overnight delivery service and addressed to Tenant at the
Premises or at the address first set forth herein. Such bill, notice or demand
shall be deemed to have been given at the time of delivery, mailing or receipt
by such delivery service. Any notice, request or demand from Tenant to Landlord
must be sent by registered or certified mail to the last address designated in
writing by Landlord.




ARTICLE 28
 
WATER


28.01 Tenant shall pay the amount of Landlord's cost for all excessive water
used by Tenant for any purpose other than ordinary lavatory, cleaning and pantry
uses, and any sewer rent or tax based thereon. In the event that Landlord has
reason to believe (using reasonable judgment) that Tenant’s water usage has
become excessive, Landlord may install a water meter to measure Tenant's water
consumption for all purposes and Tenant agrees to pay for the installation and
maintenance thereof and for water consumed as shown on said meter at Landlord’s
cost therefor. If water is made available to Tenant in the Building or the
Premises through a meter which also supplies other Premises, or without a meter,
then Tenant shall pay to Landlord a reasonable charge per month for water. If
necessary in order to comply with any law or regulation, Landlord reserves the
right to discontinue water service to the Premises if either the quantity or
character of such service is changed or is no longer available or suitable for
Tenant’s requirements or for any other reason without releasing Tenant from any
liability under this Lease and without Landlord or Landlord’s agent incurring
any liability for any damage or loss sustained by Tenant by such discontinuance
of service.

28

--------------------------------------------------------------------------------







ARTICLE 29
 
SPRINKLER SYSTEM


29.01 In the event that a sprinkler system shall be installed within the
Premises during the term of this Lease and in the event that said sprinkler
system serving the Premises is damaged by any act or omission of Tenant or its
agents, employees, licensees or visitors, Tenant shall restore the system to
good working condition at its own expense. If the New York Board of Fire
Underwriters, the New York Fire Insurance Exchange, the Insurance Services
Office, or any governmental authority requires the installation of, or any
alteration to a sprinkler system by reason of Tenant's particular manner of
occupancy or use of the Premises, including any alteration necessary to obtain
the full allowance for a sprinkler system in the fire insurance rate of
Landlord, or for any other reason, Tenant shall make such installation or
alteration promptly, and at its own expense.




ARTICLE 30
 
HEAT, ELEVATOR, ETC.


30.01 Landlord shall provide elevator service during all usual business hours,
except on Sundays, State holidays, Federal holidays, or Building Service
Employees Union Contract holidays. Landlord shall furnish heat to the Premises
during the same hours on the same days in the cold season in each year. If the
elevators in the Building are manually operated, Landlord may convert to
automatic elevators at any time, without in any way affecting Tenant's
obligations hereunder.




ARTICLE 31
 
SECURITY DEPOSIT


31.01 Tenant shall deposit with Landlord the sum of $428,390.55 to be held by
Landlord as security (the “Security”) for the performance by Tenant of the terms
of this Lease. Landlord may use any part of the Security to satisfy any default
of Tenant and any expenses arising from such default, including but not limited
to reasonable legal fees and any damages or rent deficiency before or after
re-entry by Landlord. Tenant shall, upon demand, deposit with Landlord the full
amount so used, and/or any amount not so deposited by Tenant, in order that
Landlord shall have the full Security on hand at all times during the term of
this Lease. If Tenant shall comply fully with the terms of this Lease, the
Security shall be returned to Tenant after the date fixed as the end of the
Lease. In the event of a sale or lease of the Building containing the Premises,
Landlord may transfer the Security to the purchaser or tenant, and Landlord
shall thereupon be released from all liability for the return of the Security.
This provision shall apply to every transfer or assignment of the Security to a
new Landlord. Tenant shall have no legal power to assign or encumber the
Security herein described.  

29

--------------------------------------------------------------------------------





31.02  In the event that at any time during the Term (i) Tenant shall have a net
worth, as determined in accordance with generally accepted accounting principles
taking into account contingent and all unmatured liabilities (“GAAP”) equal to
or in excess of $30,000,000, and (ii) Tenant shall have a debt to equity ratio
of 1 to 2, and (iii) Tenant shall have posted at least $10,000,000.00 in profit
during the prior twelve (12) month period, then upon at least thirty (30) days
prior written notice to Landlord accompanied by reasonable, detailed documentary
evidence, consistent with GAAP, which establishes the foregoing to the
reasonable satisfaction of Landlord’s chief financial officer or certified
public accountant, Tenant may reduce the amount of the Security by the sum of
$107,097.66 (the “Security Reduction”), provided Tenant has deposited with
Landlord the full Security required by Section 31.01, above; the Security
Reduction shall be promptly returned to Tenant by Landlord, so that the amount
of the Security held by Landlord thereafter shall be $321,292.89, provided
further and on condition that Tenant shall not be, or have been in, default in
any of its obligations under this Lease after notice at any time during the Term
through the effective date of such notice (in which event Tenant’s rights under
this Article shall be suspended until the earlier of (a) Tenant’s timely and
full cure of the default alleged in any such notice, at which time Tenant’s
rights hereunder shall be reinstated, and (b) the expiration of Tenant’s time in
which to cure any such default, at which time Tenant’s rights hereunder shall be
extinguished). In the event that Landlord shall dispute the debt equity ratio
alleged by Tenant in Tenant’s aforementioned notice, then the Security shall not
be subject to reduction under this Section, if any, until such time as such
dispute is resolved by arbitration pursuant to the provisions of Section 31.05
of this Article.


31.03 Tenant agrees that Landlord shall have the right on one (1) occasion
during each calendar year throughout the Term and any renewals and extensions
thereof, to require by notice to Tenant that Tenant furnish Landlord with
financial statements certified by a certified public accountant and
demonstrating with reasonable detail, in accordance with GAAP, the net worth of
Tenant, the debt to equity ratio of Tenant and the profits of Tenant. Upon such
notice from Landlord, Tenant shall furnish Landlord with such financial
statements within twenty (20) days thereafter.


31.04 Notwithstanding any reductions in the Security which may be effected
pursuant to the provisions of Sections 31.02, above, at any time during the
Term, in the event that there has been a prior reduction of the Security
pursuant to Section 31.02, above, and at any time thereafter Tenant’s net worth
shall be less than $30,000,000 or Tenant’s debt to equity ratio shall be
inferior to 1 to 2 or Tenant’s posted profits shall be less than $10,000,000.00
during the prior twelve (12) month period, then upon ten (10) days notice from
Landlord, Tenant shall replenish the Security by the amount of the Security
Reduction enjoyed by Tenant pursuant to said Section 31.02, above. Tenant
acknowledges that its covenant to furnish financial statements upon request by
Landlord pursuant to Section 31.03, above, and its covenant to maintain the
required levels of Security, as contemplated in this Section, are material
inducements to Landlord to agree to the reductions in Security contemplated in
this Article, and Tenant’s failure to timely produce such financial statements
or maintain such levels of Security shall constitute a material default under
this Lease.

30

--------------------------------------------------------------------------------





 
31.05 If within thirty (30) days after Landlord’s dispute of any entitlement of
Tenant to any of the reductions of Security contemplated in this Article,
Landlord and Tenant are unable to resolve such dispute, then either party may
within ten (10) days thereafter refer the dispute to an independent, third party
certified public accounting firm selected by Landlord and reasonably acceptable
to Tenant. In connection therewith, Landlord, Tenant and such firm shall enter
into a confidentiality agreement, in form and substance reasonably satisfactory
to the parties, whereby such parties shall agree not to disclose to any third
party any of the information in connection with the prosecution, review and
determination of such dispute or of any resulting reconciliation, compromise or
resolution. Such firm may request such supporting documentation as it reasonably
deems appropriate in order to promptly determine the dispute. The determination
of such firm shall be rendered within thirty (30) days after the referral of the
dispute, and shall be conclusive and binding upon Landlord and Tenant and shall
be set forth in a written determination along with the rationale for the
determination; however such firm shall not have the power to add to, modify or
delete any of the provisions of this Lease or to award any relief whatsoever to
either party, the sole function of said firm being to determine the accuracy of
any and all documentation submitted by Tenant hereunder. Landlord and Tenant
shall each be responsible for any respective fees and expenses (including,
without limitation, attorneys’ fees) incurred in connection with said dispute.




ARTICLE 32
 
TAX ESCALATION


32.01 Tenant shall pay to Landlord, as Additional Rent, tax escalation in
accordance with this Article:


(a) For purposes of this Lease, Landlord and Tenant acknowledge and agree that
the rentable square foot area of the Premises shall be deemed to be 8,897 square
feet.


(b) For the purpose of this Article, the following definitions shall apply:

31

--------------------------------------------------------------------------------







(i) The term "Tenant’s Share", for purposes of computing tax escalation, shall
mean eight hundred thousandths percent (0.800%). Tenant’s Share has been
computed on the basis of a fraction, the numerator of which is the rentable
square foot area of the Premises and the denominator of which is the total
rentable square foot area of the office and commercial space in the Building
Project. The parties acknowledge and agree that the total rentable square foot
area of the office and commercial space in the Building Project shall be deemed
to be 1,112,424 sq. ft.


(ii) The term the “Building Project" shall mean the aggregate combined parcel of
land on a portion of which are the improvements of which the Premises form a
part, with all the improvements thereon, said improvements being a part of the
block and lot for tax purposes which are applicable to the aforesaid land.


(iii) The “Base Tax Year” shall mean the New York City fiscal tax year
commencing on July 1, 2005 through June 30, 2006.


(iv) The term “Comparative Year” shall mean the twelve (12) month period
following the Base Tax Year, and each subsequent period of twelve (12) months
thereafter.


(v) The term "Real Estate Taxes" shall mean the total of all taxes and special
or other assessments levied, assessed or imposed at any time by any governmental
authority upon or against the Building Project including, without limitation,
any tax or assessment levied, assessed or imposed at any time by any
governmental authority in connection with the receipt of income or rents from
said Building Project to the extent that same shall be in lieu of all or a
portion of any of the aforesaid taxes or assessments, or additions or increases
thereof, upon or against said Building Project. If, due to a future change in
the method of taxation or in the taxing authority, or for any other reason, a
franchise, income, transit, profit or other tax or governmental imposition,
however designated, shall be levied against Landlord in substitution in whole or
in part for the Real Estate Taxes, or in lieu of additions to or increases of
said Real Estate Taxes, then such franchise, income, transit, profit or other
tax or governmental imposition shall be deemed to be included within the
definition of "Real Estate Taxes" for the purposes hereof.


(vi) Where more than one assessment is imposed by the City of New York for any
tax year, whether denominated an "actual assessment" or a "transitional
assessment" or otherwise, then the phrases herein "assessed value" and
"assessments" shall mean whichever of the actual, transitional or other
assessment is designated by the City of New York as the taxable assessment for
that tax year.


32.02 In the event that the Real Estate Taxes payable for any Comparative Year
shall exceed the amount of the Real Estate Taxes payable during the Base Tax
Year, Tenant shall pay to Landlord, as Additional Rent for such Comparative
Year, an amount equal to Tenant’s Share of the excess. Before or after the start
of each Comparative Year, Landlord shall furnish to Tenant a statement of the
Real Estate Taxes payable during the Comparative Year. If the Real Estate Taxes
payable for such Comparative Year exceed the Real Estate Taxes payable during
the Base Tax Year, Additional Rent for such Comparative Year, in an amount equal
to Tenant’s Share of the excess, shall be due from Tenant to Landlord, and such
Additional Rent shall be payable by Tenant to Landlord within thirty (30) days
after receipt of the aforesaid statement. The benefit of any discount for any
early payment or prepayment of Real Estate Taxes shall accrue solely to the
benefit of Landlord, and such discount shall not be subtracted from the Real
Estate Taxes payable for any Comparative Year. In addition to the foregoing,
Tenant shall pay to Landlord, within thirty (30) days after receipt of written
demand, as Additional Rent, a sum equal to Tenant's Share of any business
improvement district assessment payable by the Building Project.

32

--------------------------------------------------------------------------------







32.03 Should the Real Estate Taxes payable during the Base Tax Year be reduced
by final determination of legal proceedings, settlement or otherwise, then, the
Real Estate Taxes payable during the Base Tax Year shall be correspondingly
revised, the Additional Rent theretofore paid or payable hereunder for all
Comparative Years shall be recomputed on the basis of such reduction, and Tenant
shall pay to Landlord as Additional Rent, within thirty (30) days after being
billed therefor, any deficiency between the amount of such Additional Rent as
theretofore computed and the amount thereof due as the result of such
recomputations.
 
32.04 If, after Tenant shall have made a payment of Additional Rent under
Section 32.02, Landlord shall receive a refund of any portion of the Real Estate
Taxes payable for any Comparative Year after the Base Tax Year on which such
payment of Additional Rent shall have been based, as a result of a reduction of
such Real Estate Taxes by final determination of legal proceedings, settlement
or otherwise, Landlord shall within ten (10) days after receiving the refund pay
to Tenant Tenant’s Share of the refund less Tenant’s Share of expenses
(including attorneys' and appraisers' fees) incurred by Landlord in connection
with any such application or proceeding. In addition to the foregoing, Tenant
shall pay to Landlord, as Additional Rent, within ten (10) days after Landlord
shall have delivered to Tenant a statement therefor, Tenant’s Share of all
expenses incurred by Landlord in reviewing or contesting the validity or amount
of any Real Estate Taxes or for the purpose of obtaining reductions in the
assessed valuation of the Building Project prior to the billing of Real Estate
Taxes, including without limitation, the fees and disbursements of attorneys,
third party consultants, experts and others.


32.05 The statements of the Real Estate Taxes to be furnished by Landlord as
provided above shall be certified by Landlord and shall constitute a final
determination as between Landlord and Tenant of the Real Estate Taxes for the
periods represented thereby, unless Tenant within sixty (60) days after they are
furnished shall give a written notice to Landlord that it disputes their
accuracy or their appropriateness, which notice shall specify the particular
respects in which the statement is inaccurate or inappropriate. If Tenant shall
so dispute said statement then, pending the resolution of such dispute, Tenant
shall pay the Additional Rent to Landlord in accordance with the statement
furnished by Landlord.

33

--------------------------------------------------------------------------------





32.06 In no event shall the Fixed Annual Rent under this Lease be reduced by
virtue of this Article.


32.07 If the Commencement Date of the Term of this Lease is not the first day of
the first Comparative Year, then the Additional Rent due hereunder for such
first Comparative Year shall be a proportionate share of said Additional Rent
for the entire Comparative Year, said proportionate share to be based upon the
length of time that the lease Term will be in existence during such first
Comparative Year. Upon the date of any expiration or termination of this Lease
(except termination because of Tenant's default) whether the same be the date
hereinabove set forth for the expiration of the Term or any prior or subsequent
date, a proportionate share of said Additional Rent for the Comparative Year
during which such expiration or termination occurs shall immediately become due
and payable by Tenant to Landlord, if it was not theretofore already billed and
paid. The said proportionate share shall be based upon the length of time that
this Lease shall have been in existence during such Comparative Year. Landlord
shall promptly cause statements of said Additional Rent for that Comparative
Year to be prepared and furnished to Tenant. Landlord and Tenant shall thereupon
make appropriate adjustments of amounts then owing.


32.08 Landlord's and Tenant's obligations to make the adjustments referred to in
Section 32.07 above shall survive any expiration or termination of this Lease.
Any delay or failure of Landlord in billing any tax escalation hereinabove
provided shall not constitute a waiver of or in any way impair the continuing
obligation of Tenant to pay such tax escalation hereunder.




ARTICLE 33
 
RENT CONTROL


33.01 In the event the Fixed Annual Rent or Additional Rent or any part thereof
provided to be paid by Tenant under the provisions of this Lease during the Term
shall become uncollectible or shall be reduced or required to be reduced or
refunded by virtue of any Federal, State, County or City law, order or
regulation, or by any direction of a public officer or body pursuant to law, or
the orders, rules, code or regulations of any organization or entity formed
pursuant to law, whether such organization or entity be public or private, then
Landlord, at its option, may at any time thereafter terminate this Lease, by not
less than thirty (30) days' written notice to Tenant, on a date set forth in
said notice, in which event this Lease and the term hereof shall terminate and
come to an end on the date fixed in said notice as if the said date were the
date originally fixed herein for the termination of the demised term. Landlord
shall not have the right to so terminate this Lease if Tenant within such period
of thirty (30) days shall in writing lawfully agree that the rentals herein
reserved are a reasonable rental and agree to continue to pay said rentals, and
if such agreement by Tenant shall then be legally enforceable by Landlord.



34

--------------------------------------------------------------------------------





ARTICLE 34
 
SUPPLIES


34.01 Only Landlord or any one or more persons, firms, or corporations
authorized in writing by Landlord (provided that the cost, scope and quality of
services offered by such persons, firms or corporations are commercially
competitive) shall be permitted to furnish laundry, linens, towels, drinking
water, water coolers, ice and other similar supplies and services to tenants and
licensees in the Building. Landlord may fix, in its reasonable discretion, from
time to time, the hours during which and the regulations under which such
supplies and services are to be furnished. Landlord expressly reserves the right
to act as or to designate, from time to time, an exclusive supplier of all or
any one or more of the said supplies and services provided that the cost, scope
and quality of services offered by such supplier are commercially competitive;
and Landlord furthermore expressly reserves the right to exclude from the
Building any person, firm or corporation attempting to furnish any of said
supplies or services but not so designated by Landlord.


34.02 Only Landlord or any one or more persons, firms or corporations authorized
in writing by Landlord shall be permitted to sell, deliver or furnish any food
or beverages whatsoever for consumption within the Premises or elsewhere in the
Building, provided that the cost, scope and quality of food or beverages offered
by such persons, firms or corporations are commercially competitive. Landlord
expressly reserves the right to act as or to designate from time to time an
exclusive supplier or suppliers of such food and beverages, provided that the
cost, scope and quality of food or beverages offered are commercially
competitive. Landlord further expressly reserves the right to exclude from the
Building any person, firm or corporation attempting to deliver or purvey any
such food or beverages, but not so designated by Landlord. It is understood,
however, that Tenant or its regular office employees may personally bring food
or beverages into the Building for consumption within the Premises by the said
employees, but not for resale or for consumption by any other tenant.




ARTICLE 35
 
AIR CONDITIONING

35

--------------------------------------------------------------------------------





35.01 Tenant shall be permitted to use the equipment presently supplying
air-conditioning service to the Premises (the “Existing HVAC Equipment”) Monday
to Friday from 8:00 a.m. to 6:00 p.m. and on Saturdays from 9:00 a.m. to 1:00
pm, during the Building’s “Cooling Season” (which is currently May 15 through
October 15) subject to and in accordance with the provisions of this Article.
Landlord shall perform such work as is necessary, if any, in order to place the
Existing HVAC Equipment in good working order (“Landlord’s Initial HVAC Work”)
subject, however, to Tenant’s obligation to thereafter maintain and repair the
Existing HVAC Equipment in accordance with the provisions of this Article.
Landlord shall perform Landlord’s Initial HVAC Work as promptly as is reasonably
practical following the commencement of the Term hereof. Tenant acknowledges and
agrees that air-conditioning service to the Premises shall be supplied through
equipment operated, maintained and repaired by Tenant and that Landlord has no
obligation to operate, maintain or to repair the said equipment or to supply
air-conditioning service to the Premises. The Existing HVAC Equipment and all
other air conditioning systems, equipment and facilities hereafter located in or
servicing the Premises (the “Supplemental Systems”) including, without
limitation, the ducts, dampers, registers, grilles and appurtenances utilized in
connection with both the Existing HVAC Equipment and the Supplemental Systems
(collectively hereinafter referred to as the “HVAC System”), shall be
maintained, repaired and operated by Tenant in compliance with all present and
future laws and regulations relating thereto at Tenant’s sole cost and expense.
Tenant shall pay for all electricity consumed in the operation of the HVAC
System, and Tenant's proportionate share of the electric current (and/or water,
gas and steam) for the production of chilled and/or condenser water and its
supply to the Premises, if applicable, which shall become the obligation of
Tenant subject to the terms of Article 41 of this Lease. Tenant shall pay for
all parts and supplies necessary for the proper operation of the HVAC System
(and any restoration or replacement by Tenant of all or any part thereof shall
be in quality and class at least equal to the original work or installations);
provided, however, that Tenant shall not alter, modify, remove or replace the
HVAC System, or any part thereof, without Landlord’s prior written consent.


35.02 Without limiting the generality of the foregoing, Tenant shall, at its own
cost and expense, (a) cause to be performed all maintenance of the HVAC System,
including all repairs and replacements thereto, and (b) commencing as of the
date upon which Tenant shall first occupy the Premises for the conduct of its
business, and thereafter throughout the Term of the Lease, maintain in force and
provide a copy of same to Landlord an air conditioning service repair and full
service maintenance contract covering the HVAC System in form satisfactory to
Landlord with an air conditioning contractor or servicing organization approved
by Landlord. All such contracts shall provide for the thorough overhauling of
the HVAC System at least once each year during the Term of this Lease and shall
expressly state that (i) it shall be an automatically renewing contract
terminable upon not less than thirty (30) days prior written notice to the
Landlord (sent by certified mail, return receipt requested) and (ii) the
contractor providing such service shall maintain a log at the Premises detailing
the service provided during each visit pursuant to such contract. Tenant shall
keep such log at the Premises and permit Landlord to review same promptly after
Landlord's request. The HVAC System is and shall at all times remain the
property of Landlord, and at the expiration or sooner termination of the Lease,
Tenant shall surrender to Landlord the HVAC System in good working order and
condition, subject to normal wear and tear and shall deliver to Landlord a copy
of the service log. In the event that Tenant fails to obtain the contract
required herein or perform any of the maintenance or repairs required hereunder,
Landlord shall have the right, but not the obligation, to procure such contract
and/or perform any such work and charge the Tenant as Additional Rent hereunder
the cost of same plus an administrative fee equal to fifteen percent (15%) of
such cost which shall be paid for by Tenant on demand.

36

--------------------------------------------------------------------------------





35.03 Tenant acknowledges and agrees that any after-hours heat or air
conditioning service requested by Tenant shall be furnished for a minimum of
three (3) hours per request on weekends and holidays, and a minimum of one (1)
hour per request on weekdays. The price charged for after hours heating service
as of the date hereof shall be $75.00 per hour for the entire Premises, plus
sales tax, if applicable, subject to future increases.
 
ARTICLE 36
SHORING


36.01 Tenant shall permit any person authorized to make an excavation on land
adjacent to the Building containing the Premises to do any work within the
Premises necessary to preserve the wall of the Building from injury or damage,
and Tenant shall have no claim against Landlord for damages or abatement of rent
by reason thereof.




ARTICLE 37
EFFECT OF CONVEYANCE, ETC.


37.01 If the Building containing the Premises shall be sold, transferred or
leased, or the lease thereof transferred or sold, Landlord shall be relieved of
all future obligations and liabilities hereunder and the purchaser, transferee
or tenant of the Building shall be deemed to have assumed and agreed to perform
all such obligations and liabilities of Landlord hereunder. In the event of such
sale, transfer or lease, Landlord shall also be relieved of all existing
obligations and liabilities hereunder, provided that the purchaser, transferee
or tenant of the Building assumes in writing such obligations and liabilities.



37

--------------------------------------------------------------------------------





ARTICLE 38
RIGHTS OF SUCCESSORS AND ASSIGNS


38.01 This Lease shall bind and inure to the benefit of the heirs, executors,
administrators, successors, and, except as otherwise provided herein, the
assigns of the parties hereto. If any provision of any Article of this Lease or
the application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of that Article, or the application of
such provision to persons or circumstances other than those as to which it is
held invalid or unenforceable, shall not be affected thereby, and each provision
of said Article and of this Lease shall be valid and be enforced to the fullest
extent permitted by law.




ARTICLE 39
 
CAPTIONS


39.01 The captions herein are inserted only for convenience, and are in no way
to be construed as a part of this Lease or as a limitation of the scope of any
provision of this Lease.




ARTICLE 40
 
BROKERS


40.01 Tenant covenants, represents and warrants that Tenant has had no dealings
or negotiations with any broker or agent in connection with the consummation of
this Lease other than SL Green Leasing LLC and Cushman & Wakefeld, Inc. (the
"Brokers") and Tenant covenants and agrees to defend, hold harmless and
indemnify Landlord from and against any and all cost, expense (including
reasonable attorneys' fees) or liability for any compensation, commissions or
charges claimed by any broker or agent with whom Tenant has dealt, with respect
to this Lease or the negotiation thereof.


40.02 Landlord covenants, represents and warrants that Landlord has had no
dealings or negotiations with any broker or agent in connection with the
consummation of this Lease other than the Brokers and Landlord covenants and
agrees to defend, hold harmless and indemnify Tenant from and against any and
all cost, expense (including reasonable attorneys' fees) or liability for any
compensation, commissions or charges claimed by any broker or agent, other than
Brokers, claiming to have dealt with Landlord with respect to this Lease or the
negotiation thereof. Landlord agrees that it shall be responsible for and shall
pay to the Brokers, pursuant to a separate agreement, the commissions payable as
a result of this Lease.

38

--------------------------------------------------------------------------------







ARTICLE 41
 
ELECTRICITY


41.01 Tenant acknowledges and agrees that electric service shall be supplied to
the Premises on a “rent inclusion basis” in accordance with the provisions of
this Article 41 (subject to Landlord’s right, in its sole discretion, to furnish
such electricity on a “submetering” basis as provided for herein). 


41.02 Electricity and electric service, as used herein, shall mean any element
affecting the generation, transmission, and/or distribution or redistribution of
electricity, including but not limited to services which facilitate the
distribution of service.


41.03 If and so long as Landlord provides electricity to the Premises on a rent
inclusion basis, Tenant agrees that the Fixed Annual Rent shall be increased by
the amount of the Electricity Rent Inclusion Factor (“ERIF”), as hereinafter
defined. Tenant acknowledges and agrees (i) that the Fixed Annual Rent
hereinabove set forth in this Lease does not yet, but is to include an ERIF of
$3.00 per rentable square foot to compensate Landlord for electrical wiring and
other installations necessary for, and for its obtaining and making available to
Tenant the redistribution of electric current as an additional service, and
Tenant shall pay for Tenant’s Share of Building electric current (i.e., all
electricity used in lighting the public and service areas, and in operating all
the service facilities, of the Building and the parties acknowledge and agree
that twenty percent (20%) of the Building's payment to the public utility or
other service providers for the purchase of electricity shall be deemed to be
payment for Building electric current) which shall be paid for by Tenant in
accordance with provisions hereof; and (ii) that said ERIF, which shall be
subject to periodic adjustments as hereinafter provided, has been partially
based upon an estimate of the Tenant’s connected electrical load, in whatever
manner delivered to Tenant, which shall be deemed to be the demand (KW), and
hours of use thereof, which shall be deemed to be the energy (KWH), for ordinary
lighting and light office equipment and the operation of the usual small
business machines, including Xerox or other copying machines (such lighting and
equipment are hereinafter called “Ordinary Equipment”) during ordinary business
hours (“Ordinary Business Hours” shall be deemed to mean 50 hours per week),
with Landlord providing an average connected load of 4 ½ watts of electricity
for all purposes per rentable square foot. Any installation and use of equipment
other than Ordinary Equipment and/or any connected load and/or energy usage by
Tenant in excess of the foregoing and the charge for Tenant’s Share of Building
electric current shall result in adjustment of the ERIF as hereinafter provided.
For purposes of this Article, the rentable square foot area of the Premises
shall be deemed to be 8,897 square feet.

39

--------------------------------------------------------------------------------







41.04 If the cost to Landlord of electricity shall have been, or shall be,
increased subsequent to November 1, 2005 (whether such change occurs prior to or
during the term of this Lease), by change in Landlord’s electric rates or
service classifications, or electricity charges, including changes in market
prices, or by an increase, subsequent to the last such electric rate or service
classification change or market price change, in fuel adjustments or charges of
any kind, or by taxes, imposed on Landlord’s electricity purchases or on
Landlord’s electricity redistribution, or for any other such reason, then the
aforesaid ERIF portion of the fixed annual rent shall be changed in the same
percentage as any such change in cost due to changes in electric rates, service
classifications or market prices, and, also Tenant’s payment obligation, for
electricity redistribution, shall change from time to time so as to reflect any
such increase in fuel adjustments or charges, and such taxes. Any such
percentage change in Landlord’s cost due to change in Landlord’s electric rate
or service classifications or market prices, shall be computed on the basis of
the average consumption of electricity for the Building for the twelve full
months immediately prior to the rate change or other such changes in cost,
energy and demand, and any changed methods of or rules on billing for same,
applied on a consistent basis to the new electric rate or service classification
or market price and to the immediately prior existing electric rate or service
classification or market price. If the average consumption (energy and demand)
for the entire Building for said prior twelve (12) months cannot reasonably be
applied and used with respect to changed methods of or rules on billing, then
the percentage increase shall be computed by the use of the average consumption
(energy and demand) for the entire building for the first three (3) months after
such change, projected to a full twelve (12) months, so as to reflect the
different seasons; and that same consumption, so projected, shall be applied to
the rate and/or service classification or market price which existed immediately
prior to the change. The parties agree that a reputable, independent electrical
consultant firm, selected by Landlord (“Landlord’s Electrical Consultant”),
shall determine the percentage change for the changes in ERIF due to Landlord’s
changed costs and the charge to Tenant for Tenant’s Share of Building electric
current, and that Landlord’s Electrical Consultant may from time to time make
surveys in the Premises of the electrical equipment and fixtures and use of
current. (i) If such survey shall reflect a connected electrical load in excess
of 4 ½ watts of electricity for all purposes per rentable square foot and/or
energy usage in excess of Ordinary Business Hours (each such excess hereinafter
called “excess electricity”) then the connected electrical load and/or the hours
of use portion(s) of the then existing ERIF shall be increased by an amount
which is equal to a fraction of the then existing ERIF, the numerator of which
is the excess electricity (i.e., excess connected load and/or excess usage) and
the denominator of which is the connected load and/or the energy usage which was
the basis of the then existing ERIF. Such fractions shall be determined by
Landlord’s Electrical Consultant. The Fixed Annual Rent shall then be
appropriately adjusted, effective as of the date of any such change in connected
load and/or usage, as disclosed by said survey. (ii) If such survey shall
disclose installation and use of other than Ordinary Equipment, then effective
as of the date of said survey, there shall be added to the ERIF portion of Fixed
Annual Rent (computed and fixed as hereinbefore described) an additional amount
equal to what would be paid under the SC-4 Rate I Service Classification in
effect on November 1, 2005 (and not the time-of-day rate schedule) or the
comparable rate schedule (and not the time-of-day rate schedule) of any utility
other than Con Ed then providing electrical service to the building as same
shall be in effect on the date of such survey for such load and usage of
electricity, with the connected electrical load deemed to be the demand (KW) and
the hours of use thereof deemed to be the energy (KWH), as hereinbefore
provided, (which addition to the ERIF shall be increased by all electricity cost
changes of Landlord, as hereinabove provided, from November 1, 2005 through the
date of billing).

40

--------------------------------------------------------------------------------







41.05 In no event, whether because of surveys, rates or cost changes, or for any
reason, is the originally specified $3.00 per rentable square foot ERIF portion
of the fixed annual rent (plus any net increase thereof by virtue of all
electricity rate, service classification or market price changes of Landlord
subsequent to November 1, 2005) to be reduced.


41.06 The determinations by Landlord’s Electrical Consultant shall be binding
and conclusive on Landlord and Tenant from and after the delivery of copies of
such determinations to Landlord and Tenant, unless, within thirty (30) days
after delivery thereof, Tenant disputes such determination. If Tenant so
disputes the determination, it shall, at its own expense, obtain from a
reputable, independent electrical consultant its own determinations in
accordance with the provisions of this Article. Tenant’s consultant and
Landlord’s consultant then shall seek to agree. If they cannot agree within
thirty (30) days they shall choose a third reputable electrical consultant,
whose cost shall be shared equally by the parties, to make similar
determinations which shall be controlling. (If they cannot agree on such third
consultant within ten (10) days, then either party may apply to the Supreme
Court in the County of New York for such appointment.) However, pending such
controlling determinations Tenant shall pay to Landlord the amount of Additional
Rent or ERIF in accordance with the determinations of Landlord’s Electrical
Consultant. If the controlling determinations differ from Landlord’s Electrical
Consultant, then the parties shall promptly make adjustment for any deficiency
owed by Tenant or overage paid by Tenant.

41

--------------------------------------------------------------------------------





41.07 If and so long as Landlord provides electricity to the Premises on a
submetering basis, Tenant covenants and agrees to purchase the same from
Landlord or Landlord’s designated agent at charges, terms and rates set, from
time to time, during the term of this Lease by Landlord but not more than those
specified in the service classification in effect on January 1, 1970 pursuant to
which Landlord then purchased electric current from the public utility
corporation serving the part of the city where the Building is located; provided
however, said charges shall be increased in the same percentage as any
percentage increase in the billing to Landlord for electricity for the entire
Building, by reason of increase in Landlord’s electric rates or service
classifications, subsequent to January 1, 1970, and so as to reflect any
increase in Landlord’s electric charges, including changes in market prices for
electricity from utilities and/or other providers, in fuel adjustments or by
taxes or charges of any kind imposed on Landlord’s electricity purchases or
redistribution, or for any other such reason, subsequent to said date. Any such
percentage increase in Landlord’s billing for electricity due to changes in
rates, service classifications, or market prices, shall be computed by the
application of the average consumption (energy and demand) of electricity for
the entire Building for the twelve (12) full months immediately prior to the
rate and/or service classification change, or any changed methods of or rules on
billing for same, applied on a consistent basis to the new rate and/or service
classification or market price, and to the classification and rate in effect on
January 1, 1970. If the average consumption of electricity for the entire
Building for said prior twelve (12) months cannot reasonably be applied and used
with respect to changed methods of or rules on billing, then the percentage
shall be computed by the use of the average consumption (energy and demand) for
the entire Building for the first three (3) months after such change, projected
to a full twelve (12) months, so as to reflect the different seasons; and that
same consumption, so projected, shall be applied to the service classification
and rate in effect on January 1, 1970. Where more than one meter measures the
service of Tenant in the Building, the service rendered through each meter may
be computed and billed separately in accordance with the rates herein specified.
Bills therefore shall be rendered at such times as Landlord may elect and the
amount, as computed from a meter, shall be deemed to be, and be paid as,
Additional Rent. In the event that such bills are not paid within five (5) days
after the same are rendered, Landlord may, without further notice, discontinue
the service of electric current to the Premises without releasing Tenant from
any liability under this Lease and without Landlord or Landlord’s agent
incurring any liability for any damage or loss sustained by Tenant by such
discontinuance of service. If any tax is imposed upon Landlord’s receipt from
the sale, resale or redistribution of electricity or gas or telephone service to
Tenant by any Federal, State, or Municipal authority, Tenant covenants and
agrees that where permitted by law, Tenant’s pro-rata share of such taxes shall
be passed on to and included in the bill of, and paid by, Tenant to Landlord.


41.08  If all or part of the submetering Additional Rent or the ERIF payable in
accordance with Section 41.03 or 41.04 of this Article becomes uncollectible or
reduced or refunded by virtue of any law, order or regulations, the parties
agree that, at Landlord’s option, in lieu of submetering Additional Rent or
ERIF, and in consideration of Tenant’s use of the Building’s electrical
distribution system and receipt of redistributed electricity and payment by
Landlord of consultant’s fees and other redistribution costs, the Fixed Annual
Rental rate(s) to be paid under this Agreement shall be increased by an
“alternative charge” which shall be a sum equal to $3.00 per year per rentable
square foot of the Premises, changed in the same percentage as any increase in
the cost to Landlord for electricity for the entire Building subsequent to
November 1, 2005, because of electric rate, service classification or market
price changes, such percentage change to be computed as in Section 41.04
provided.

42

--------------------------------------------------------------------------------





41.09 Landlord shall not be liable to Tenant for any loss or damage or expense
which Tenant may sustain or incur if either the quantity or character of
electric service is changed or is no longer available or suitable for Tenant’s
requirements. Tenant covenants and agrees that at all times its use of electric
current shall never exceed the capacity of existing feeders to the Building or
wiring installation. Any riser or risers to supply Tenant’s electrical
requirements, upon written request of Tenant, will be installed by Landlord, at
the sole cost and expense of Tenant, if, in Landlord’s sole judgment, the same
are necessary and will not cause permanent damage or injury to the Building or
the Premises or cause or create a dangerous or hazardous condition or entail
excessive or unreasonable alterations, repairs or expense or interfere with or
disturb other tenants or occupants. In addition to the installation of such
riser or risers, Landlord will also at the sole cost and expense of Tenant,
install all other equipment proper and necessary in connection therewith subject
to the aforesaid terms and conditions. The parties acknowledge that they
understand that it is anticipated that electric rates, charges, etc., may be
changed by virtue of time-of-day rates or changes in other methods of billing,
and/or electricity purchases and the redistribution thereof, and fluctuation in
the market price of electricity, and that the references in the foregoing
paragraphs to changes in methods of or rules on billing are intended to include
any such changes. Anything hereinabove to the contrary notwithstanding, in no
event is the submetering Additional Rent or ERIF, or any “alternative charge”,
to be less than an amount equal to the total of Landlord’s payments to public
utilities and/or other providers for the electricity consumed by Tenant (and any
taxes thereon or on redistribution of same) plus 5% thereof for transmission
line loss, plus 15% thereof for other redistribution costs. The Landlord
reserves the right, at any time upon thirty (30) days’ written notice, to change
its furnishing of electricity to Tenant from a rent inclusion basis to a
submetering basis, or vice versa, or to change to the distribution of less than
all the components of the existing service to Tenant. The Landlord reserves the
right to terminate the furnishing of electricity on a rent inclusion,
submetering, or any other basis at any time, upon thirty (30) days’ written
notice to the Tenant, in which event the Tenant may make application directly to
the public utility and/or other providers for the Tenant’s entire separate
supply of electric current and Landlord shall permit its wires and conduits, to
the extent available and safely capable, to be used for such purpose, but only
to the extent of Tenant’s then authorized load. Any meters, risers, or other
equipment or connections necessary to furnish electricity on a submetering basis
or to enable Tenant to obtain electric current directly from such utility and/or
other providers shall be installed at Tenant’s sole cost and expense. Only rigid
conduit or electricity metal tubing (EMT) will be allowed. The Landlord, upon
the expiration of the aforesaid thirty (30) days’ written notice to the Tenant
may discontinue furnishing the electric current but this Lease shall otherwise
remain in full force and effect. If Tenant was provided electricity on a rent
inclusion basis when it was so discontinued, then commencing when Tenant
receives such direct service and as long as Tenant shall continue to receive
such service, the Fixed Annual Rent payable under this Lease shall be reduced by
the amount of the ERIF which was payable immediately prior to such
discontinuance of electricity on a rent inclusion basis. Notwithstanding the
foregoing, provided that Tenant promptly applies for such direct service and
diligently pursues such application to completion, Landlord shall not so
discontinue such redistributed service until Tenant obtains electric service
directly from the public utility, unless required by law.



43

--------------------------------------------------------------------------------







ARTICLE 42
 
LEASE SUBMISSION


42.01 Landlord and Tenant agree that this Lease is submitted to Tenant on the
understanding that it shall not be considered an offer and shall not bind
Landlord in any way unless and until (i) Tenant has duly executed and delivered
duplicate originals thereof to Landlord and (ii) Landlord has executed and
delivered one of said originals to Tenant.




ARTICLE 43
 
INSURANCE


43.01. Tenant shall not violate, or permit the violation of, any condition
imposed by the standard fire insurance policy then issued for office buildings
in the Borough of Manhattan, City of New York, and shall not do, or permit
anything to be done, or keep or permit anything to be kept in the Premises which
would subject Landlord to any liability or responsibility for personal injury or
death or property damage, or which would increase the fire or other casualty
insurance rate on the Building or the property therein over the rate which would
otherwise then be in effect (unless Tenant pays the resulting premium as
hereinafter provided for) or which would result in insurance companies of good
standing refusing to insure the building or any of such property in amounts
reasonably satisfactory to Landlord.


43.02 Tenant covenants to provide on or before the earlier to occur of (i) the
Commencement Date, and (ii) ten (10) days from the date of this Lease, and to
keep in force during the term hereof the following insurance coverage which
coverage shall be effective on the Commencement Date:


(a) A comprehensive policy of liability insurance naming Landlord and its
designees as additional insureds protecting Landlord, its designees and Tenant
against any liability whatsoever occasioned by accident on or about the Premises
or any appurtenances thereto. Such policy shall have limits of liability of not
less than Five Million ($5,000,000.00) Dollars combined single limit coverage on
a per occurrence basis, including property damage. Such insurance may be carried
under a blanket policy covering the Premises and other locations of Tenant, if
any, provided such a policy contains an endorsement (i) naming Landlord and its
designees as additional insureds, (ii) specifically referencing the Premises;
and (iii) guaranteeing a minimum limit available for the Premises equal to the
limits of liability required under this Lease;


(b) Fire and extended coverage in an amount adequate to cover the cost of
replacement of all personal property, fixtures, furnishings, equipment,
improvements and installations located in the Premises.

44

--------------------------------------------------------------------------------







43.03 All such policies shall be issued by companies of recognized
responsibility licensed to do business in New York State and rated by Best's
Insurance Reports or any successor publication of comparable standing and
carrying a rating of A+ VIII or better or the then equivalent of such rating,
and all such policies shall contain a provision whereby the same cannot be
canceled or modified unless Landlord and any additional insured are given at
least thirty (30) days prior written notice of such cancellation or
modification.


43.04 Prior to the time such insurance is first required to be carried by Tenant
and thereafter, at least fifteen (15) days prior to the expiration of any such
policies, Tenant shall deliver to Landlord either duplicate originals of the
aforesaid policies or certificates evidencing such insurance, together with
evidence of payment for the policy. If Tenant delivers certificates as aforesaid
Tenant, upon reasonable prior notice from Landlord, shall make available to
Landlord, at the Premises, duplicate originals of such policies from which
Landlord may make copies thereof, at Landlord's cost. Tenant's failure to
provide and keep in force the aforementioned insurance shall be regarded as a
material default hereunder, entitling Landlord to exercise any or all of the
remedies as provided in this Lease in the event of Tenant's default. In
addition, in the event Tenant fails to provide and keep in force the insurance
required by this Lease, at the times and for the durations specified in this
Lease, Landlord shall have the right, but not the obligation, at any time and
from time to time, and without notice, to procure such insurance and/or pay the
premiums for such insurance in which event Tenant shall repay Landlord within
five (5) days after demand by Landlord, as Additional Rent, all sums so paid by
Landlord and any costs or expenses incurred by Landlord in connection therewith
without prejudice to any other rights and remedies of Landlord under this Lease.


43.05 Landlord and Tenant shall each endeavor to secure an appropriate clause
in, or an endorsement upon, each fire or extended coverage policy obtained by it
and covering the Building, the Premises or the personal property, fixtures and
equipment located therein or thereon, pursuant to which the respective insurance
companies waive subrogation or permit the insured, prior to any loss, to agree
with a third party to waive any claim it might have against said third party.
The waiver of subrogation or permission for waiver of any claim hereinbefore
referred to shall extend to the agents of each party and its employees and, in
the case of Tenant, shall also extend to all other persons and entities
occupying or using the Premises in accordance with the terms of this Lease. If
and to the extent that such waiver or permission can be obtained only upon
payment of an additional charge then, except as provided in the following two
paragraphs, the party benefiting from the waiver or permission shall pay such
charge upon demand, or shall be deemed to have agreed that the party obtaining
the insurance coverage in question shall be free of any further obligations
under the provisions hereof relating to such waiver or permission.

45

--------------------------------------------------------------------------------





43.06 In the event that Landlord shall be unable at any time to obtain one of
the provisions referred to above in any of its insurance policies, at Tenant's
option, Landlord shall cause Tenant to be named in such policy or policies as
one of the insureds, but if any additional premium shall be imposed for the
inclusion of Tenant as such an insured, Tenant shall pay such additional premium
upon demand. In the event that Tenant shall have been named as one of the
insureds in any of Landlord's policies in accordance with the foregoing, Tenant
shall endorse promptly to the order of Landlord, without recourse, any check,
draft or order for the payment of money representing the proceeds of any such
policy or any other payment growing out of or connected with said policy and
Tenant hereby irrevocably waives any and all rights in and to such proceeds and
payments.


43.07 In the event that Tenant shall be unable at any time to obtain one of the
provisions referred to above in any of its insurance policies, Tenant shall
cause Landlord to be named in such policy or policies as one of the insureds,
but if any additional premium shall be imposed for the inclusion of Landlord as
such an insured, Landlord shall pay such additional premium upon demand or
Tenant shall be excused from its obligations under this paragraph with respect
to the insurance policy or policies for which such additional premiums would be
imposed.
 
43.08 Subject to the foregoing provisions of this Article, and insofar as may be
permitted by the terms of the insurance policies carried by it, each party
hereby releases the other with respect to any claim (including a claim for
negligence) which it might otherwise have against the other party for loss,
damages or destruction with respect to its property by fire or other casualty
(including rental value or business interruption, as the case may be) occurring
during the Term of this Lease.


43.09 If, by reason of a failure of Tenant to comply with the provisions of this
Lease, the rate of fire insurance with extended coverage on the building or
equipment or other property of Landlord shall be higher than it otherwise would
be, Tenant shall reimburse Landlord, on demand, for that part of the premiums
for fire insurance and extended coverage paid by Landlord because of such
failure on the part of Tenant.


43.10. Landlord may, from time to time, require that the amount of the insurance
to be provided and maintained by Tenant hereunder be increased so that the
amount thereof adequately protects Landlord's interest, but in no event in
excess of the amount that would be required of other tenants in other similar
office buildings in the borough of Manhattan.


43.11 A schedule or make up of rates for the building or the Premises, as the
case may be, issued by the New York Fire Insurance Rating Organization or other
similar body making rates for fire insurance and extended coverage for the
premises concerned, shall be conclusive evidence of the facts therein stated and
of the several items and charges in the fire insurance rate with extended
coverage then applicable to such premises.

46

--------------------------------------------------------------------------------





43.12 Each policy evidencing the insurance to be carried by Tenant under this
Lease shall contain a clause that such policy and the coverage evidenced thereby
shall be primary with respect to any policies carried by Landlord, and that any
coverage carried by Landlord shall be excess insurance.
 
ARTICLE 44 


SIGNAGE


44.01 Tenant shall be permitted to affix either sign or plaque on or adjacent to
the entrance door to the Premises, subject to the prior written approval of
Landlord which shall not be unreasonably withheld subject to the other
provisions of this Article, with respect to location, design, size, materials,
quality, coloring, lettering and shape thereof, and subject, also, to compliance
by Tenant, at its expense, with all applicable legal requirements or
regulations. All such signage shall be consistent and compatible with the
design, aesthetics, signage and graphics program for the Building as established
by Landlord. Landlord may remove any sign installed in violation of this
provision, and Tenant shall pay the cost of such removal and any restoration
costs.


ARTICLE 45
 
RIGHT TO RELOCATE


45.01 Notwithstanding anything contained in this Lease to the contrary, Landlord
shall have the right, subsequent to the first (1st) anniversary of the
Commencement Date and prior to the ninth (9th) anniversary of the Commencement
Date, to substitute in lieu of the Premises, alternative space in the Building
designated by Landlord (the “Relocation Space”) effective as of the date (the
“Relocation Effective Date”) set forth in a notice given to Tenant (the
“Relocation Notice”). The Relocation Space shall be reasonably comparable to the
Premises with respect to internal configuration, quality of finish (e.g., paint,
carpet and floor coverings, ceiling tiles, moldings and millwork, if any, by
means of substantially the same materials as existed in the Premises provided
that same are then commercially reasonably available to Landlord, and to the
extent they are not so available, by means of materials which are substantially
similar in nature and of a quality equal or superior to the materials as
previously existed in the Premises, in each instance) and rentable square foot
area (i.e., plus or minus ten (10%) percent). The Relocation Effective Date
shall not be less than ninety (90) days following the date upon which the
Relocation Notice is given to Tenant. In the event that Landlord exercises its
rights hereunder, (i) Tenant shall deliver to Landlord possession of the
Premises on or before the Relocation Effective Date vacant and broom clean, free
of all occupancies and encumbrances and otherwise in accordance with the terms,
covenants and conditions of the Lease as if the Relocation Effective Date were
the expiration date of the Term of this Lease, (ii) effective as of the
Relocation Effective Date, the term and estate hereby granted with respect to
the Premises originally demised hereunder shall terminate, the Relocation Space
shall be deemed to be the Premises and the Fixed Annual Rent and Additional Rent
payable under this Lease shall be adjusted, if necessary, so as to reflect any
difference between the deemed rentable square foot area of the original Premises
and said Relocation Space. Notwithstanding anything contained in this Article 45
to the contrary, Landlord shall not substitute the Premises more than once
during the original Term.

47

--------------------------------------------------------------------------------







45.02 Landlord shall (i) at Landlord's cost and expense, remove and reinstall
Tenants' personal property, trade fixtures and equipment (including the
relocation of Tenant’s then existing telecommunications and voice capabilities)
in the Relocation Space (“Landlord’s Relocation Work”) and (ii) compensate
Tenant for Tenant’s actual, reasonable, out-of-pocket moving and related
expenses, including the reasonable cost of reprinting a reasonable amount of
Tenant’s stationery necessitated by such relocation, upon Tenant’s submission of
paid invoices therefor. Landlord shall complete Landlord’s Relocation Work on or
before the Relocation Effective Date provided that Tenant cooperates with
Landlord and gives Landlord full access to the Premises to facilitate the
performance thereof. Landlord warrants that the physical relocation of Tenant’s
fixtures, goods, personality and equipment shall take place after normal
business hours on a Friday or on a Saturday or Sunday.


45.03 Following any relocation undertaken pursuant to this Article, Tenant shall
promptly execute and deliver an agreement confirming such relocation and fixing
any corresponding adjustments in Fixed Annual Rent and Additional Rent payable
under this Lease, but any failure to execute such an agreement by Tenant shall
not affect such relocation and adjustments as determined by Landlord.


45.04 Notwithstanding anything contained in this Article 45 to the contrary,
Landlord shall use reasonable efforts to provide a Relocation Space which has an
existing outdoor terrace, however, in the event that Landlord is unable to do so
using commercially reasonable efforts, and provided that Tenant is not in
default under the terms of this Lease after notice, Landlord shall furnish
Tenant with a credit to be applied against the four (4) monthly installments of
Fixed Annual Rent accruing immediately following Tenant’s relocation into the
Relocation Space in compliance with the terms of this Article 45.


ARTICLE 46
FUTURE CONDOMINIUM CONVERSION


46.01 Tenant acknowledges that the Building and the land of which the Premises
form a part may be subjected to the condominium form of ownership prior to the
end of the Term of this Lease. Tenant agrees that if, at any time during the
Term, the Building and the land shall be subjected to the condominium form of
ownership, then, this Lease and all rights of Tenant hereunder are and shall be
subject and subordinate in all respects to any condominium declaration and any
other documents (collectively, the "Declaration") which shall be recorded in
order to convert the Building and the land of which the Premises form a part to
a condominium form of ownership in accordance with the provisions of Article 9-B
of the Real Property Law of the State of New York or any successor thereto. If
any such Declaration is to be recorded, Tenant, upon request of Landlord, shall
enter into an amendment of this Lease in such respects as shall be necessary to
conform to such condominiumization, including, without limitation, appropriate
adjustments to Real Estate Taxes payable during the Base Tax Year and Tenant's
Share, as such terms are defined in Article 32 hereof.

48

--------------------------------------------------------------------------------





 
ARTICLE 47 


MISCELLANEOUS


47.01 This Lease represents the entire understanding between the parties with
regard to the matters addressed herein and may only be modified by written
agreement executed by all parties hereto. All prior understandings or
representations between the parties hereto, oral or written, with regard to the
matters addressed herein are hereby merged herein. Tenant acknowledges that
neither Landlord nor any representative or agent of Landlord has made any
representation or warranty, express or implied, as to the physical condition,
state of repair, layout, footage or use of the Premises or any matter or thing
affecting or relating to Premises except as specifically set forth in this
Lease. Tenant has not been induced by and has not relied upon any statement,
representation or agreement, whether express or implied, not specifically set
forth in this Lease. Landlord shall not be liable or bound in any manner by any
oral or written statement, broker's "set-up", representation, agreement or
information pertaining to the Premises, the Building or this Agreement furnished
by any real estate broker, agent, servant, employee or other person, unless
specifically set forth herein, and no rights are or shall be acquired by Tenant
by implication or otherwise unless expressly set forth herein. This Lease shall
be construed without regard to any presumption or other rule requiring
construction against the party causing this agreement to be drafted.


ARTICLE 48
COMPLIANCE WITH LAW


48.01 If, at any time during the Term hereof, Landlord expends any sums for
alterations or improvements to the Building which are required to be made
pursuant to any law, ordinance or governmental regulation, Tenant shall pay to
Landlord, as Additional Rent, Tenant’s Share of such cost within twenty (20)
days after demand therefor; provided, however, that if the cost of such
alteration or improvement is one which is required to be amortized over a period
of time pursuant to applicable governmental regulations, Tenant shall pay to
Landlord, as Additional Rent, during each year in which occurs any part of the
Term, Tenant’s Share of the cost thereof amortized on a straight line basis over
an appropriate period, but not more than ten (10) years. Notwithstanding
anything to the contrary contained herein, in the event that the requirement for
the performance of any such alteration or improvement is attributable to the
actions, installations, use or manner of use of the Premises by Tenant, then in
such event Tenant shall be responsible to pay the entire cost imposed by
Landlord with respect to such alteration or improvement.

49

--------------------------------------------------------------------------------





ARTICLE 49
 
LANDLORD’S CONTRIBUTION


49.01 Tenant shall have prepared by a registered architect and/or a licensed
professional engineer, at its sole cost and expense, and submit to Landlord for
its approval in accordance with the applicable provisions of the Lease, final
and complete dimensioned architectural, mechanical, electrical and structural
drawings and specifications in a form ready for use as construction drawings for
the installation of alterations, installations, decorations and improvements in
the Premises to prepare the same for Tenant’s initial occupancy thereof
(“Tenant’s Initial Alteration Work”). All such construction plans and
specifications and all such work shall be effected in accordance with all
applicable provisions of the Lease at Tenant’s sole cost and expense. If and so
long as Tenant is not in default under the Lease, subject to and in accordance
with the provisions of this Article, Landlord shall contribute up to the sum of
$355,880.00 ("Landlord's Contribution") to the cost of labor and materials for
the portion of the Tenant’s Initial Alteration Work which constitutes Qualified
Renovations. "Qualified Renovations" shall be defined as the labor and materials
used by Tenant to construct permanent leasehold improvements and alterations to
the Premises in compliance with this Lease after the date hereof and prior to
November 1, 2006. Without limitation, for purposes of this Article, Qualified
Renovations shall be deemed not to include and Landlord’s Contribution shall not
be applied to the cost of interest, late charges, trade fixtures, furniture,
furnishings, equipment, professional fees, workstations, work surfaces (whether
or not affixed to walls and/or convector covers), related cabinetry, moveable
business equipment or any personal property whatsoever, or to the cost of labor,
materials or services used to furnish or provide the same.


49.02 “Requisition" shall mean a request by Tenant for payment from Landlord for
Qualified Renovations and shall consist of such documents and information from
Tenant as Landlord may require to substantiate the completion of, and payment
for, such Qualified Renovations to which the Requisition relates (the “Work
Cost”) and shall include, without limitation, the following: an itemization of
Tenant’s total construction costs, detailed by contractor, subcontractors,
vendors and materialmen; bills, receipts, lien waivers and releases from all
contractors, subcontractors, vendors and materialmen; architects' and Tenant's
certification of completion, payment and acceptance, and all governmental
approvals and confirmations of completion for the portion of the Tenant’s
Initial Alteration Work theretofore completed and for which Tenant seeks
payment.


49.03 From time-to-time, but not more than once a month, Tenant may give
Landlord a Requisition for so much of the Work Cost as arose since the end of
the period to which the most recent prior Requisition related, or, with respect
to the first Requisition, for the initial Work Cost.

50

--------------------------------------------------------------------------------







49.04 If Tenant is not in continuing default under this Lease and provided that
all documents and information required by Landlord have been provided, within
thirty (30) days after Landlord receives a Requisition, Landlord shall pay
Tenant eighty five percent (85%) of the Work Cost reflected in such Requisition
and shall withhold the remaining fifteen percent (15%) of Work Cost (the
"Retainage"); and provided that Tenant is not in default under this Lease,
within thirty (30) days after Tenant furnishes Landlord with (x) a final,
stamped set of “as-built” plans for the Premises which demonstrates that
Tenant’s Initial Alteration Work has been completed in accordance with plans and
specifications first approved by Landlord and (y) its final Requisition which
demonstrates that Tenant’s Initial Alteration Work has been completed and paid
for in full by Tenant and (z) all documents and information required by
Landlord, Landlord shall pay Tenant all the Retainages.


49.05 It is expressly understood and agreed that if the amount of Landlord’s
Contribution is less than the cost of Tenant’s Initial Alteration Work, Tenant
shall remain solely responsible for the payment and completion of, and in all
events shall complete, at its sole cost and expense, Tenant’s Initial Alteration
Work on or before November 1, 2006. Any portion of Landlord’s Contribution not
required to be disbursed shall be retained by Landlord.


IN WITNESS WHEREOF, the said Landlord, and the Tenant have duly executed this
Lease as of the day and year first above written.

              SLG GRAYBAR SUBLEASE LLC, as Landlord  
   
   
    By:      
 
Name:
Title:
     

 

Witness:              

--------------------------------------------------------------------------------

   
Name:
Title:
     

 

             
FUSION TELECOMMUNICATIONS
INTERNATIONAL, INC., as Tenant
 
   
   
    By:      
 
Name:
Title:
     

 

Witness:              

--------------------------------------------------------------------------------

   
Name:
Title:
   



51

--------------------------------------------------------------------------------



CLEANING SPECIFICATIONS



A)
GENERAL CLEANING - NIGHTLY



-
Dust sweep all stone, ceramic tile, marble terrazzo, asphalt tile, linoleum,
rubber, vinyl and other types of flooring



-
Carpet sweep all carpets and rugs four (4) times per week



-
Vacuum clean all carpets and rugs, once (1) per week



-
Police all private stairways and keep in clean condition



-
Empty and clean all wastepaper baskets, ash trays and receptacles; damp dust as
necessary



-
Clean all cigarette urns and replace sand or water as necessary



-
Remove all normal wastepaper and tenant rubbish to a designated area in the
premises. (Excluding cafeteria waste, bulk materials, and all special materials
such as old desks, furniture etc.)



-
Dust all furniture, and window sills as necessary



-
Dust clean all glass furniture tops



-
Dust all chair rails, trim and similar objects as necessary



-
Dust all baseboards as necessary



-
Wash clean all water fountains



-
Keep locker and service closets in clean and orderly condition



B)
LAVATORIES-NIGHTLY (EXCLUDING PRIVATE & EXECUTIVE LAVATORIES)



-
Sweep and mop all flooring



-
Wipe clean all mirrors, powder shelves and brightwork, including flushometers,
piping toilet seat hinges


52

--------------------------------------------------------------------------------





-
Wash and disinfect all basins, bowls and urinals



-
Wash both sides of all toilet seats



-
Dust all partitions, tile walls, dispensers and receptacles



-
Empty and clean paper towel and sanitary disposal receptacles



-
Fill toilet tissue holders, soap dispensers and towel dispensers; materials to
be furnished by Landlord



-
Remove all wastepaper and refuse to designated area in the premises



C)
LAVATORIES-PERIODIC CLEANING (EXCLUDES PRIVATE & EXECUTIVE LAVATORIES)



-
Machine scrub flooring as necessary



-
Wash all partitions, tile walls, and enamel surfaces periodically, using proper
disinfectant when necessary



D)
DAY SERVICES - DUTIES OF THE DAY PORTERS



-
Police ladies' restrooms and lavatories, keeping them in clean condition



-
Fill toilet dispensers; materials to be furnished by Landlord



-
Fill sanitary napkin dispensers; materials to be furnished by Landlord



E)
SCHEDULE OF CLEANING



-
Upon completion of the nightly chores, all lights shall be turned off, windows
closed, doors locked and offices left in a neat and orderly condition



-
All day, nightly and periodic cleaning services as listed herein, to be done
five nights each week, Monday through Friday, except Union and Legal Holidays



-
All windows from the 2nd floor to the roof will be cleaned inside out quarterly,
weather permitting




53

--------------------------------------------------------------------------------







RULES AND REGULATIONS
MADE A PART OF THIS LEASE


1. No animals, birds, bicycles or vehicles shall be brought into or kept in the
Premises. The Premises shall not be used for manufacturing or commercial
repairing or for sale or display of merchandise or as a lodging place, or for
any immoral or illegal purpose, nor shall the Premises be used for a public
stenographer or typist; barber or beauty shop; telephone, secretarial or
messenger service; employment, travel or tourist agency; school or classroom;
commercial document reproduction; or for any business other than specifically
provided for in the Tenant’s lease. Tenant shall not cause or permit in the
Premises any disturbing noises which may interfere with occupants of this or
neighboring Buildings, any cooking or objectionable odors, or any nuisance of
any kind, or any inflammable or explosive fluid, chemical or substance.
Canvassing, soliciting and peddling in the Building are prohibited, and each
tenant shall cooperate so as to prevent the same.


2. The toilet rooms and other water apparatus shall not be used for any purposes
other than those for which they were constructed, and no sweepings, rags, ink,
chemicals or other unsuitable substances shall be thrown therein. Tenant shall
not place anything out of doors, windows or skylights, or into hallways,
stairways or elevators, nor place food or objects on outside window sills.
Tenant shall not obstruct or cover the halls, stairways and elevators, or use
them for any purpose other than ingress and egress to or from Tenant’s Premises,
nor shall skylights, windows, doors and transoms that reflect or admit light
into the Building be covered or obstructed in any way. All drapes and blinds
installed by Tenant on any exterior window of the Premises shall conform in
style and color to the Building standard.


3. Tenant shall not place a load upon any floor of the Premises in excess of the
load per square foot which such floor was designed to carry and which is allowed
by law. Landlord reserves the right to prescribe the weight and position of all
safes, file cabinets and filing equipment in the Premises. Business machines and
mechanical equipment shall be placed and maintained by Tenant, at Tenant’s
expense, only with Landlord’s consent and in settings approved by Landlord to
control weight, vibration, noise and annoyance. Smoking or carrying lighted
cigars, pipes or cigarettes in the elevators of the Building is prohibited.


4. Tenant shall not move any heavy or bulky materials into or out of the
Building or make or receive large deliveries of goods, furnishings, equipment or
other items without Landlord’s prior written consent, and then only during such
hours and in such manner as Landlord shall approve and in accordance with
Landlord’s rules and regulations pertaining thereto. If any material or
equipment requires special handling, Tenant shall employ only persons holding a
Master Rigger’s License to do such work, and all such work shall comply with all
legal requirements. Landlord reserves the right to inspect all freight to be
brought into the Building, and to exclude any freight which violates any rule,
regulation or other provision of this Lease.

54

--------------------------------------------------------------------------------







5. No sign, advertisement, notice or thing shall be inscribed, painted or
affixed on any part of the Building, without the prior written consent of
Landlord. Landlord may remove anything installed in violation of this provision,
and Tenant shall pay the cost of such removal and any restoration costs.
Interior signs on doors and directories shall be inscribed or affixed by
Landlord at Tenant’s expense. Landlord shall control the color, size, style and
location of all signs, advertisements and notices. No advertising of any kind by
Tenant shall refer to the Building, unless first approved in writing by
Landlord.


6. No article shall be fastened to, or holes drilled or nails or screws driven
into, the ceilings, walls, doors or other portions of the Premises, nor shall
any part of the Premises be painted, papered or otherwise covered, or in any way
marked or broken, without the prior written consent of Landlord.


7. No existing locks shall be changed, nor shall any additional locks or bolts
of any kind be placed upon any door or window by Tenant, without the prior
written consent of Landlord. Two (2) sets of keys to all exterior and interior
locks shall be furnished to Landlord . At the termination of this Lease, Tenant
shall deliver to Landlord all keys for any portion of the Premises or Building.
Before leaving the Premises at any time, Tenant shall close all windows and
close and lock all doors.


8. No Tenant shall purchase or obtain for use in the Premises any spring water,
ice, towels, food, bootblacking, barbering or other such service furnished by
any company or person not approved by Landlord. Any necessary exterminating work
in the Premises shall be done at Tenant’s expense, at such times, in such manner
and by such company as Landlord shall require. Landlord reserves the right to
exclude from the Building, from 6:00 p.m. to 8:00 a.m., and at all hours on
Sunday and legal holidays, all persons who do not present a pass to the Building
signed by Landlord. Landlord will furnish passes to all persons reasonably
designated by Tenant. Tenant shall be responsible for the acts of all persons to
whom passes are issued at Tenant’s request.


9. Whenever Tenant shall submit to Landlord any plan, agreement or other
document for Landlord’s consent or approval, Tenant agrees to pay Landlord as
Additional Rent, on demand, an administrative fee equal to the sum of the
reasonable fees of any architect, engineer or attorney employed by Landlord to
review said plan, agreement or document and Landlord’s administrative costs for
same.

55

--------------------------------------------------------------------------------







10. The use in the Premises of auxiliary heating devices, such as portable
electric heaters, heat lamps or other devices whose principal function at the
time of operation is to produce space heating, is prohibited.


11. Tenant shall keep all doors from the hallway to the Premises closed at all
times except for use during ingress to and egress from the Premises. Tenant
acknowledges that a violation of the terms of this paragraph may also constitute
a violation of codes, rules or regulations of governmental authorities having or
asserting jurisdiction over the Premises, and Tenant agrees to indemnify
Landlord from any fines, penalties, claims, action or increase in fire insurance
rates which might result from Tenant's violation of the terms of this paragraph.


12. Tenant shall be permitted to maintain an "in-house" messenger or delivery
service within the Premises, provided that Tenant shall require that any
messengers in its employ affix identification to the breast pocket of their
outer garment, which shall bear the following information: name of Tenant, name
of employee and photograph of the employee. Messengers in Tenant's employ shall
display such identification at all time. In the event that Tenant or any agent,
servant or employee of Tenant, violates the terms of this paragraph, Landlord
shall be entitled to terminate Tenant's permission to maintain within the
Premises in-house messenger or delivery service upon written notice to Tenant.


13. Tenant will be entitled to three (3) listings on the Building lobby
directory board, without charge. Any additional directory listing (if space is
available), or any change in a prior listing, with the exception of a deletion,
will be subject to a fourteen ($14.00) dollar service charge, payable as
Additional Rent.


14. In case of any conflict or inconsistency between any provisions of this
Lease and any of the rules and regulations as originally or as hereafter
adopted, the provisions of this Lease shall control.

56

--------------------------------------------------------------------------------



EXHIBIT A



57

--------------------------------------------------------------------------------





EXHIBIT B
 
FIXED ANNUAL RENT SCHEDULE





         
DATES
 
FIXED
ANNUAL RENT
 
MONTHLY
INSTALLMENT
 
November 1, 2005- October 31, 2006
 
 
$428,390.55
 
 
$35,699.21
 
November 1, 2006 - October 31, 2007
 
 
$439,100.31
 
 
$36,591.69
 
November 1, 2007 - October 31, 2008
 
 
$450,077.82
 
 
$37,506.49
 
November 1, 2008 - October 31, 2009
 
 
$461,329.77
 
 
$38,444.15
 
November 1, 2009 - October 31, 2010
 
 
$472,863.01
 
 
$39,4054.25
 
November 1, 2010 - October 31, 2011
 
 
$461,463.42
 
 
$38,455.28
 
November 1, 2011 - October 31, 2012
 
 
$473,000.00
 
 
$39,416.67
 
November 1, 2012 - October 31, 2013
 
 
$484,825.00
 
 
$40,402.08
 
November 1, 2013 - October 31, 2014
 
 
$496,945.63
 
 
$41,412.14
 
November 1, 2014 - October 31, 2015
 
 
$509,369.27
 
 
$42,447.44





58

--------------------------------------------------------------------------------

